Exhibit 10.1

Execution Version

RMB 4,000,000,000

CREDIT AGREEMENT

Dated as of 30 June, 2011

Among

CORNING DISPLAY TECHNOLOGIES (CHINA) CO., LTD.

as Borrower

and

BANK OF CHINA LIMITED, BEIJING BRANCH

BANK OF TOKYO-MITSUBISHI UFJ (CHINA), LTD., BEIJING BRANCH

STANDARD CHARTERED BANK (CHINA) LIMITED, BEIJING BRANCH

CITIBANK (CHINA) CO. LIMITED, BEIJING BRANCH

as Initial Lenders

and

BANK OF CHINA LIMITED

BANK OF TOKYO-MITSUBISHI UFJ (CHINA), LTD.

STANDARD CHARTERED BANK (CHINA) LIMITED

as Mandated Lead Arrangers and Bookrunners

and

CITIBANK (CHINA) CO. LIMITED

as Arranger

and

STANDARD CHARTERED BANK (CHINA) LIMITED, BEIJING BRANCH

as Agent



--------------------------------------------------------------------------------

CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     11   

ARTICLE III CONDITIONS TO LENDING

     22   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     25   

ARTICLE V COVENANTS OF THE BORROWER

     27   

ARTICLE VI EVENTS OF DEFAULT

     31   

ARTICLE VII THE AGENT

     33   

ARTICLE VIII MISCELLANEOUS

     38   

Schedule 1 Initial Lenders and Commitments

     45   

Schedule 2 Form of Borrowing Plan

     46   

Schedule 3 Form of Notice of Borrowing

     47   

Schedule 4 Form of Compliance Certificate

     49   

Schedule 5 Form of Guaranty

     50   

Schedule 6 Form of Transfer Certificate

     60   

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of 30 June, 2011

CORNING DISPLAY TECHNOLOGIES (CHINA) CO., LTD. LOGO [g203919g08c56.jpg] , a PRC
enterprise (the “Borrower”), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) listed on the signature pages
hereof, BANK OF CHINA LIMITED, BANK OF TOKYO-MITSUBISHI UFJ (CHINA), LTD.,
STANDARD CHARTERED BANK (CHINA) LIMITED, as mandated lead arrangers and
bookrunners, and CITIBANK (CHINA) CO. LIMITED (the “Arrangers”), and STANDARD
CHARTERED BANK (CHINA) LIMITED BEIJING BRANCH, as facility agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows:

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted Consolidated EBITDA” means Consolidated EBITDA plus any net cash
received from Equity Affiliates, minus any net cash paid to Equity Affiliates,
minus any income from Equity Affiliates plus any income to Equity Affiliates.

“Advance” means an advance by a Lender to the Borrower pursuant to Section 2.01.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote five percent (5%) or more of the Voting Stock of
such Person or to direct or cause the direction of the management and policies
of such Person, whether through the ownership of Voting Stock, by contract or
otherwise.

“Applicable Lending Office” means the office or offices registered in Beijing
and notified by a Lender to the Agent in writing and agreed by the Borrower on
or before the date on which it becomes a Lender (or, following that date, by not
less than five (5) Business Days’ prior written notice, in case of any change of
its Applicable Lending Office provided always that such change shall have been
agreed to by the Borrower) as the office or offices through which it will
perform its obligations hereunder.

 

1



--------------------------------------------------------------------------------

“Applicable Interest Rate” has the meaning specified in Section 2.06.

“Authorisation” means:

 

  (a) an authorisation, consent, approval, resolution, licence, exemption,
filing, notarisation, lodgement or registration; or

 

  (b) in respect of anything which will be fully or partly prohibited or
restricted by law if a governmental agency intervenes or acts in any way within
a specified period after lodgement filing, registration or notification, the
expiry of that specified period without intervention or action.

“Availability Period” means the period from and including the Execution Date to
and including the date that is eighteen (18) months after the Execution Date.

“Base Rate” means the annual interest rate applicable to RMB term loans having a
term of between three (3) and five (5) years as published by the People’s Bank
of China on its official website on the corresponding Interest Rate
Determination Date.

“Borrower” has the meaning specified in the Preamble to this Agreement.

“Borrowing” means a borrowing consisting of simultaneous Advances made by each
of the Lenders pursuant to Section 2.01.

“Break Costs” means the amount (if any) by which:

 

  (a) the present value of the amount of interest (representing the cost of
funding and excluding any margin or mark-up) which a Lender would have received
pursuant to the terms of this Agreement for the period from the date of receipt
of all or any part of the principal amount of a Borrowing or Unpaid Sum through
the earlier of the Repayment Date in respect of that Borrowing or Unpaid Sum and
the next Interest Rate Determination Date, had the principal amount or Unpaid
Sum received been paid on the earlier of the applicable Repayment Date and the
next Interest Rate Determination Date;

exceeds:

 

  (b) the present value of the amount of interest (representing the cost of
funding and excluding any margin or mark-up) which that Lender would be able to
obtain by placing an amount equal to the principal amount or Unpaid Sum received
by it on deposit with a leading bank in the PRC interbank market for a period
starting on the Business Day following receipt or recovery of the principal
amount or Unpaid Sum and ending on the earlier of the applicable Repayment Date
or the next Interest Rate Determination Date.

 

2



--------------------------------------------------------------------------------

Business Day” means a day (other than a Saturday, Sunday or public holiday) on
which banks are open for general business in Beijing, Shanghai and Hong Kong.

“Commitment” means:

 

  (a) in relation to any Initial Lender, the amount set opposite the name of
such Lender under the heading “Commitment” in Schedule 1 (The Initial Lenders
and Commitments) and the amount of any other Commitment transferred to it under
this Agreement; and

 

  (b) in relation to any other Lender, the amount of any Commitment transferred
to it under this Agreement,

in each case, to the extent not cancelled, reduced or transferred by it in
accordance with the terms of this Agreement.

“Compliance Certificate” means an executed certificate delivered pursuant to
Section 5.01(n)(iii) and signed by one authorized signatory of the Guarantor
substantially in the form set out in Schedule 4 (Form of Compliance Certificate)
hereto.

“Consigned Disbursement” means the disbursement of loan proceeds by the Agent
into the Loan Disbursement Account and payment of the same from such account
instantly upon the instruction of the Borrower by the Agent to the respective
transactional counterparty/payee. The Borrower shall submit at the same time
copies of invoices and/or commercial contract and/or the other underlying
transaction documents in connection with such payments.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt for Borrowed Money” of any Person means all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person.

“Consolidated EBITDA” means, with respect to any Person for any period, an
amount equal to (a) Consolidated Net Income (before discontinued operations) of
such Person for such period plus (b) the sum of, in each case to the extent
included in the calculation of such Consolidated Net Income of such Person for
such period in accordance with GAAP, but without duplication, (i) any provision
for income taxes, (ii) Consolidated Interest Expense, (iii) loss from
extraordinary items, (iv) depreciation, depletion and amortization of
intangibles or financing or acquisition costs, and (v) all other non-cash
charges and non-cash losses for such period (including, but not limited to,
stock option expense and restructuring and impairment charges), minus (c) the
sum of, in each case to the extent included in the calculation of Consolidated
Net Income of such Person for such period in accordance with GAAP, but without
duplication, (i) any credit for

 

3



--------------------------------------------------------------------------------

income tax, (ii) gains from extraordinary items for such period, (iii) any
aggregate net gain from the sale, exchange or other disposition of capital
assets by such Person, (iv) cash payments for previously reserved charges and
(v) any other non-cash gains which have been added in determining Consolidated
Net Income.

“Consolidated Interest Expense” means, for any period for any Person, all items
that, in accordance with GAAP, would be classified as interest expense on a
Consolidated statement of income of such Person for such period.

“Consolidated Net Income” means, for any Person for any period, the net income
(or loss) of such Person and its Subsidiaries for such period, determined on a
Consolidated basis in conformity with GAAP.

“Consolidated Net Worth” means, at any time, stockholders’ equity as set forth
or reflected on the most recent Consolidated balance sheet of the Guarantor and
its Subsidiaries, plus the sum of minority interests, convertible preferred
securities, and preferred stock, all determined in accordance with GAAP and
consistently applied.

“Consolidated Total Capital” means, at any time, the sum of (a) Consolidated Net
Worth, and (b) Consolidated Debt for Borrowed Money.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Dispute” has the meaning specified in Section 8.12.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

4



--------------------------------------------------------------------------------

“Equity Affiliate” means any Person which the Guarantor accounts for in its
Consolidated financial statements on an equity basis pursuant to GAAP.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Amount” has the meaning specified in Section 2.02(b).

“Execution Date” means the date as of which this Agreement has been executed and
delivered.

“Existing Lender” has the meaning specified in Section 8.07(a).

“Fee Letter” means any letter or letters dated on or about the Execution Date by
and between the Arrangers and the Borrower (or by and between the Agent and the
Borrower), setting out any of the fees referred to in Section 2.03 or in any
other Finance Documents.

“Final Maturity Date” means the date that is sixty (60) months after the first
Utilisation Date hereunder, and if that date is not a Business Day, the
immediately preceding Business Day.

“Finance Documents” means this Agreement, the Guaranty, any Fee Letters, and any
other documents designated as such by the Agent and the Obligors (or by the
Arranger and the Obligors).

“Finance Parties” means the Agent, the Arrangers and the Lenders, and a “Finance
Party” means any of them.

“Financial Indebtedness” of any Person means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not overdue by more than 90 days incurred in the ordinary course of
such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all net obligations of such Person
in respect of any interest rate swap, cap or collar agreements, interest rate
future or option contracts, currency swap agreements, currency future or option
contracts and other similar agreements, (h) all Financial Indebtedness of others
referred to in clauses (a) through (g) above or clause (i) below (collectively,
“Guaranteed Debt”) guaranteed directly or

 

5



--------------------------------------------------------------------------------

indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such
Guaranteed Debt or to advance or supply funds for the payment or purchase of
such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Guaranteed Debt or to assure the holder of
such Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (i) all Financial
Indebtedness referred to in clauses (a) through (h) above (including Guaranteed
Debt) secured by (or for which the holder of such Financial Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Financial Indebtedness.

“First Guaranty” means the guaranty letter prepared in the form and substance as
set out in the First Part of Schedule 5 (Form of First Guaranty) and issued by
the Guarantor on or about the Execution Date in accordance with its resolutions
of the executive committee of the board of directors dated March 3, 2011, under
which the maximum of principal amount to be guaranteed is USD650,000,000, and
the First Guaranty will expire on the date that the Agent has received the
Second Guaranty issued by the Guarantor in favor of the Agent for and on behalf
of the Finance Parties, which shall be in the same form and substance as set out
in the Second Part of Schedule 5 (Form of Second Guaranty).

“GAAP” has the meaning specified in Section 1.03.

“Guarantor” means Corning Incorporated, a New York corporation.

“Guaranty” means the First Guaranty or, as the case may be, the Second Guaranty.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Initial Lenders” has the meaning specified in the Preamble to this Agreement.

“Interest Payment Date” means the 21st day of March, June, September and
December of each year during the term of this Agreement, and the first Interest
Payment Date of an Advance shall be the first of such dates after the
Utilisation Date and the last Interest Payment Date shall be the last of such
dates

 

6



--------------------------------------------------------------------------------

before the Final Maturity Date or such earlier date on which all Borrowings and
other obligations under this Agreement have been paid in full.

“Interest Rate Determination Date” means (a) in respect of each Borrowing, the
Utilisation Date of that Borrowing (for the period commencing from such
Utilisation Date (inclusive) and ending on the next Interest Payment Date
(exclusive)), or (b) in respect of any Borrowing utilised but unpaid, each
Interest Payment Date (for the period commencing from such Interest Payment Date
(inclusive) and ending on the next Interest Payment Date (exclusive)).

“Lender” means each Initial Lender and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” means any mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
(whether by way of assignment, trust, title retention or otherwise) which has
the effect of creating security or payment priority (including, without
limitation, the deposit of monies or property with a person with the intention
of affording such person a right of set-off or lien), any sale and leaseback,
sale and repurchase or deferred purchase arrangements and any other agreement or
arrangement having substantially the same or similar economic effect as any of
the foregoing.

“Loan Disbursement Account” means the account opened by the Borrower with the
Agent solely for the purpose of collecting the loan proceeds advanced by the
Lenders under this Agreement.

“Majority Lenders” means at any time Lenders owed at least fifty one percent
(51%) in interest of the then aggregate unpaid principal amount of the Advances
owing to Lenders, or, if no such principal amount is then outstanding, Lenders
having at least fifty one percent (51%) in interest of the Total Commitment,
unless otherwise provided in Section 8.01(b).

“Market Disruption Notice” has the meaning specified in Section 2.07.

“Material Adverse Effect” means any change in the Obligors that would reasonably
be expected to have a material adverse effect on (a) the business, assets or
financial condition of the Obligors and their Subsidiaries taken as a whole,
(b) the rights and remedies of the Agent or any Lender under the Finance
Documents or (c) the ability of any Obligor to perform fully and punctually its
payment obligations under the Finance Documents.

“New Lender” has the meaning specified in Section 8.07(a).

“Non-performing Advances” has the meaning specified in Section 2.02(g).

“Non-performing Lender” means, at any time, any Lender that, as reasonably
determined by the Agent at such time (a) has failed to perform any of its
funding obligations hereunder, within two (2) Business Days of the date

 

7



--------------------------------------------------------------------------------

required to be funded by it hereunder, (b) has notified the Obligors or the
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit; (c) has failed, within three (3) Business Days after written
request by the Agent (based on its reasonable belief that such Lender may not
fulfill its funding obligations hereunder), to confirm in a manner satisfactory
to the Agent that it will comply with its funding obligations hereunder,
provided that such Lender shall cease to be a Non-performing Lender upon receipt
of such written confirmation by the Agent and the Borrower, or (d) (i) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (ii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a
Non-performing Lender solely by virtue of the control, ownership or acquisition
of any equity interest in that Lender or any direct or indirect parent company
thereof by a governmental authority, so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the PRC or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Person. However, a Non-performing Lender shall cease
to be a Non-performing Lender if (A) before the Borrower gives notice under
Section 2.02(h), a Non-performing Lender performs its funding obligations which
were not performed previously as identified in items (a), (b) and (c) above; for
which the Agent shall promptly send a notice to such Non-performing Lender, the
Finance Parties and the Borrower, (B) a Non-performing Lender has completed the
transfer of all or part of its rights and obligations under the Finance
Documents to a Replacement Lender in accordance with Section 2.02; or (C) the
Unused Commitments of all Lenders (including such Non-performing Lender) are
cancelled in accordance with the terms of this Agreement. If any Lender becomes
a Non-performing Lender in accordance with above item (d), such Lender shall
promptly notify the Agent of the same.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligors” mean the Borrower and the Guarantor and an “Obligor” means either of
them.

“Original Financial Statements” means the audited and consolidated financial
statements of the Guarantor for the year ended December 31, 2010.

“Performing Lenders” has the meaning specified in Section 2.02(g).

“Permitted Disposal” means any sale, lease, transfer or other disposition of
assets or rights: (a) made in the ordinary course of business of the Borrower;
(b) in exchange for other assets or rights comparable or superior as to type,
value and

 

8



--------------------------------------------------------------------------------

quality; (c) made with the prior consent of the Majority Lenders; (d) made for
market value for full cash consideration and on arm’s length terms; (e) that are
obsolete or redundant on normal commercial terms and on arm’s length basis;
(f) pursuant to the sale and/or lease of the Borrower’s manufacturing facility
built as a result of the Project; (g) made by the Borrower to any of its
Affiliates without having a Material Adverse Effect; and (h) any other disposal
of Borrower’s assets or rights that in each such instance do not exceed RMB
10,000,000.

“Permitted Liens” means: (a) any Lien comprising a netting or set-off
arrangement entered into by the Borrower in the ordinary course of its banking
arrangements for netting debit and credit balances; (b) any Lien arising by
operation of law and in the ordinary course of business; (c) any Lien upon or in
any assets acquired or held by the Borrower, other than assets constituting all
or a portion of the Project, to secure the purchase price of such assets or to
secure debt incurred solely for the purpose of financing the acquisition,
improvement or construction of such assets (including any Liens placed on such
assets within one hundred and eighty (180) days after the latest of the
acquisition, completion of construction or improvement of such assets), or Liens
existing on such assets at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition that were not incurred to
finance the acquisition of such assets) or extensions, renewals or replacements
of any of the foregoing for the same or a lesser amount, provided, however, that
no such Lien shall extend to or cover any assets of any character other than the
assets being acquired, improved or constructed and no such extension, renewal or
replacement shall extend to or cover any assets not theretofore subject to the
Lien being extended, renewed or replaced, and provided further that the
aggregate principal amount of the indebtedness secured by the Liens referred to
in this clause shall not exceed RMB150,000,000 at any time outstanding; (d) any
Lien arising under customary general business conditions in the ordinary course
of business; (e) any Lien created with the prior consent of the Majority
Lenders; (f) any Lien arising out of title retention provisions in a supplier’s
standard conditions of supply in respect of goods acquired by the Borrower in
the ordinary course of business; (g) any Lien created in the ordinary course of
business in connection with worker’s compensation, unemployment insurance and
other types of social security; (h) any Lien arising out of the refinancing,
extension, renewal or refunding of any indebtedness secured by any Lien
permitted by any of the foregoing clauses, provided that the principal amount of
such indebtedness is not increased and is not secured by additional assets of
the Borrower; (i) any Lien arising from or related to the disposition, sale, or
lease of assets or the related land rights pursuant to the sale and/or lease of
the Borrower’s manufacturing facility built as a result of the Project; (j) any
Lien created under any capital lease on the assets that are the subject of such
lease; and (k) any Liens not covered by clauses (a) through (j) above where the
amount of the obligation secured by such Lien does not exceed in each such
instance RMB 10,000,000.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint

 

9



--------------------------------------------------------------------------------

venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

“PRC” or “China” means the People’s Republic of China, which for the purposes
hereof shall exclude the Hong Kong Special Administrative Region, the Macau
Special Administrative Region and Taiwan.

“Project” has the meaning specified in Section 2.16.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Commitment at such time and the denominator of which is the Total
Commitment at such time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Repayment Date” means each date of repayment of the Advance set out in the left
column of the schedule in Section 2.05.

“Repeating Representations” means each of the representations and warranties set
out in Section 4.01 (a), (b), (c), (d), (f), (h), (i), (j), (k) and (l).

“RMB” denotes the lawful currency of the PRC.

“Second Guaranty” means the guaranty letter to be issued by the Guarantor after
the Execution Date in the form and substance as set out in the Second Part of
Schedule 5 (Form of Second Guaranty) hereto.

“Self-controlled Disbursement” means that the Agent will disburse loan proceeds
into the Loan Disbursement Account of the Borrower, and which the Borrower will
determine, in its own discretion, when and how to pay the proceeds to its
respective counterparty.

“Subsidiary” of any Person means any corporation, partnership, joint venture or
limited liability company of which (or in which) more than fifty percent
(50%) of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency) or (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Total Commitment” means the aggregate of the Commitments by the Lenders
hereunder, being RMB 4,000,000,000 on the Execution Date.

 

10



--------------------------------------------------------------------------------

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) hereto, which is approved by or
revised pursuant to the reasonable requirements of the Agent, or in any other
form agreed by the Agent and the Borrower, which agreement may not be
unreasonably withheld or delayed.

“Transfer Date” means, in respect of any transfer, the later of: (a) the
proposed Transfer Date specified in the Transfer Certificate; and (b) the date
on which the Agent executes the Transfer Certificate.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the sum of the aggregate principal
amount of all Advances made by such Lender (in its capacity as a Lender).

“USD” denotes the lawful currency of the United States of America.

“Utilisation Date” means with respect to each Borrowing, the date on which the
Advances comprising such Borrowing are made.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 5.01(n) (“GAAP”).

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower at the
Applicable Interest Rate from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed such Lender’s Unused
Commitment. Each Borrowing shall be in an amount which is not more than the
total Unused Commitment

 

11



--------------------------------------------------------------------------------

for all Lenders and which is a minimum of RMB2,000,000 or, if less, the total
Unused Commitment.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than the fifth Business Day prior to the date of the proposed
Borrowing, by the Borrower to the Agent, which shall give to each Lender prompt
notice thereof by fax. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by fax substantially in the form set out in Schedule 3 (Form of Notice
of Borrowing) hereto, specifying therein the requested (i) Utilisation Date of
such Borrowing, and (ii) amount of such Borrowing. If the whole or any part of
the Borrowing will be used to make payment denominated in a foreign currency,
the Borrower shall specify in the Notice of Borrowing both the payment amount
denominated in foreign currency and the equivalent RMB amount calculated by
using the exchange rate announced and provided by the Agent on the date of
Notice of Borrowing. The first Utilisation Date shall be within three (3) months
from the Execution Date. Each Lender shall, subject to Section 3.01, not later
than 10:00 a.m. (Beijing time) on the requested Utilisation Date, make available
to the Agent for the account of its Applicable Lending Office at the account as
designated by the Agent, in same day funds, such Lender’s Ratable Share of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower by crediting the funds to the Loan Disbursement
Account. Any Unused Commitment undrawn at the end of the Availability Period
shall be cancelled.

(b) If the Borrowing amount set out in the Notice of Borrowing equals or exceeds
RMB 5,000,000, the Consigned Disbursement method will apply, in which case:
(i) the Borrower shall submit to the Agent, together with the Notice of
Borrowing, necessary information and documents with respect to the Borrowing,
including the payee, the payee account number, the payment amount, the purpose
of the proceeds and any other necessary information reasonably requested by the
Agent for the purpose of such Borrowing, accompanied by copies of the supporting
documents of invoices and/or contracts at the same time, and the Agent will
provide a copy of the aforesaid supporting documents to all Lenders after the
Agent receives such supporting documents; (ii) upon the proceeds of the Lenders’
Advances being credited to the Loan Disbursement Account, the Agent shall remit
such proceeds directly to the account of each of the payee(s) based on the
information and documents provided by the Borrower and, if, on the Utilisation
Date, the RMB amount in the Loan Disbursement Account is insufficient to pay all
the amounts proposed to be paid, the Agent shall, unless otherwise notified by
the Borrower in writing, pay the payees based on the payment due dates (i.e.,
earlier due dates to be paid first); (iii) if any amount remitted to a payee by
the Agent pursuant to the above is returned to the Agent due to incomplete or
incorrect payment instructions from the Borrower, the Agent shall remit the
returned amount back to the Loan Disbursement Account (and upon receipt of
corrected payment instructions from Borrower, the Agent will remit promptly such
proceeds directly to the accounts of the payee); and (iv) notwithstanding the
above, loan proceeds under the Borrowings shall not be paid from the Loan
Disbursement Account to any other accounts of the Borrower with the Agent or any
other financial institutions, unless any such payment instruction is explained
to the

 

12



--------------------------------------------------------------------------------

Agent in advance with justification documents satisfactory to the Agent. If any
payment is to be made in a foreign currency, the Agent shall make such payment
in such foreign currency and for such purpose calculate the amount in RMB for
such payment in such foreign currency 2 (two) Business Days prior to the
relevant Utilisation Date (or in the case of a payment by using an Excess
Amount, the relevant payment date) using the exchange rate announced and
provided by the Agent on the day of calculation. For any Borrowing, if (A) the
amount of the Borrowing exceeds the amounts actually paid and the excess amount
(the “Excess Amount”) is more than RMB5,000,000, such Excess Amount shall be
retained in the Loan Disbursement Account. At least 5 (five) Business Days prior
to any payment using such Excess Amount, the Borrower shall submit to the Agent
necessary information and documents with respect to such payment, including the
payee, the payee account number, the payment amount, the purpose of the proceeds
and any other necessary information reasonably requested by the Agent for the
purpose of such payment, accompanied by copies of the supporting documents of
invoices and/or contracts at the same time, and the Agent will provide a copy of
the aforesaid supporting documents to all Lenders after the Agent receives such
supporting documents. The Agent will remit payments from the Excess Amount
directly to the relevant payee(s) on the due date(s), based on the information
and documents provided by the Borrower. The Borrower shall use any Excess Amount
for payments (up to such Excess Amount) to which the Consigned Disbursement
method provided in Section 2.02 (b) applies before the Borrower makes further
payment using Consigned Disbursement. For the avoidance of doubt, if the amount
of the relevant payment exceeds such Excess Amount, the Borrower may use
Consigned Disbursement to pay the remaining amount of such payment; or (B) the
Excess Amount is less than RMB5,000,000, such Excess Amount can be used by the
Borrower in the Borrower’s discretion; provided the Borrower shall provide to
the Agent copies of the supporting documents, invoices and/or contracts (if any)
in relation to the usage of such Excess Amount no later than ten (10) Business
Days after the payment date (or any longer period as reasonably approved by the
Agent), and the Agent will provide a copy of the aforesaid supporting documents
to all Lenders after the Agent receives such supporting documents.

(c) If the amount requested in the Notice of Borrowing is less than RMB
5,000,000, the Self-controlled Disbursement method will apply, in which case the
Agent will, upon receipt of funds from the Lenders, transfer such funds promptly
into the Loan Disbursement Account, and at such time the Borrower: (i) may use
the proceeds of the Lenders’ Advances credited to the Loan Disbursement Account
at its discretion, subject to the requirements of this Agreement; and (ii) shall
provide to the Agent copies of the supporting documents, invoices and/or
contracts (if any) in relation to the usage of such proceeds no later than
fourteen (14) Business Days after the Utilisation Date (or any longer period as
reasonably approved by the Agent), and the Agent will provide a copy of the
aforesaid supporting documents to all Lenders after the Agent receives such
supporting documents; and (iii) shall submit to the Agent information
documenting the usage of such proceeds on quarterly basis or upon reasonable
prior notice from the Agent from time to time; and (iv) authorizes the Agent to
regularly disclose the transaction information of the Loan Disbursement Account
to the Lenders on a calendar quarterly basis or upon request from a Lender from
time to time.

 

13



--------------------------------------------------------------------------------

(d) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.

(e) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s Ratable Share of such Borrowing, the Agent may assume that such Lender
has made such portion available to the Agent on the date of such Borrowing in
accordance with Section 2.02 (a) and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such Ratable Share
available to the Agent, such Lender agrees to pay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at the rate as calculated by the Agent to reflect
its cost of funds.

(f) The failure of any Lender to make its Advance with respect to any Borrowing
shall not relieve any other Lender of its obligation, if any, hereunder to make
its Advance on the date of such Borrowing. No Lender shall be responsible for
the failure of any other Lender to make its Advance on the date of any
Borrowing, except as provided in paragraph (g) below.

(g) If any one or more Lenders have become a Non-performing Lender, so long as
no Default has occurred and is continuing, Lenders that are not Non-performing
Lenders (“Performing Lenders”) are not obliged to but will use their best
efforts to reallocate and make the Advances (“Non-performing Advances”) to be
made by such Non-performing Lenders for each proposed Borrowing in accordance
with such Performing Lenders’ respective Ratable Shares (for which purpose the
Commitment(s) of the Non-performing Lender(s) shall not be counted), but only to
the extent of each Performing Lender’s Unused Commitment. After the reallocation
of such Non-performing Advances and before the Borrower gives notice under
Section 2.02 (h), such Non-performing Lender may pay each Performing Lender an
amount equal to the Non-performing Advances reallocated to that Performing
Lender on any Interest Payment Date, upon which the Non-performing Advances
shall be deemed to have been made by such Non-performing Lender and such
Non-performing Lender shall cease to be a Non-performing Lender.

(h) The Borrower may, at any time a Lender has become a Non-performing Lender
for a consecutive period of more than one (1) month, by giving five (5) Business
Days’ prior written notice to the Agent and such Lender, replace such Lender by
requiring such Lender to (and such Lender shall) transfer pursuant to
Section 8.07 all or part of its rights and obligations under the Finance
Documents to a Lender or other bank or financial institution (a “Replacement
Lender”), selected by the Borrower and which is acceptable to the Agent (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender. At the
request of the Borrower, each Lender will use its best effort to (a) obtain
necessary approvals to be a Replacement Lender or (b) find a Replacement Lender.

 

14



--------------------------------------------------------------------------------

(i) The Borrower shall, prior to the third Business Day of each month during the
Availability Period, submit to the Agent the borrowing plan of the next month
substantially in the form set out in Schedule 2 (Form of Borrowing Plan),
setting out the proposed borrowing amount and the Utilisation Date (if such
information is available at the time of submitting the borrowing plan). For
avoidance of doubt, if such borrowing plan is inconsistent with a subsequent
Notice of Borrowing, the latter shall prevail.

SECTION 2.03. Fees.

(a) Commitment Fee. During the Availability Period or until the earlier
cancellation thereof, the Borrower shall pay to the Agent (for the account of
each Lender) a commitment fee computed at the rate of 0.15% per annum on that
Lender’s Unused Commitment. The accrued commitment fee is payable on (i) the
last day of each successive period of three (3) months which starts on the
Execution Date and ends on the last day of the Availability Period, (ii) on the
last day of the Availability Period and, (iii) if cancelled, on the cancelled
amount of the relevant Lender’s Commitment at the time the cancellation is
effective. Without prejudice to the Commitment of each Lender, any
Non-performing Lender shall waive the commitment fee charged for each day
actually elapsed on such Non-performing Lenders’ Unused Commitment during the
entire period that such Non-performing Lender is a Non-performing Lender. The
Non-performing Lender shall pay to the Borrower any commitment fee having been
collected but waived by it pursuant to the above at the end of the immediately
following quarter.

(b) Participation Fee.

The Borrower shall pay to the Arrangers such participation fees in the amount
and at the times agreed in the applicable Fee Letter.

(c) Agent’s Fee. The Borrower shall pay to the Agent for its own account such
fees in the amount and at the times agreed in the applicable Fee Letter.

SECTION 2.04. Optional Termination or Cancellation of the Commitments. The
Borrower shall have the right, upon at least five (5) Business Days’ prior
written notice to the Agent, to terminate in whole or permanently cancel ratably
in part the Unused Commitments of the Lenders during the Availability Period
without penalty, provided that each partial cancellation shall be in minimum
amount of RMB 20,000,000 and its integral multiples of RMB 1,000,000 and shall
reduce each Lender’s available Commitment ratably. Any amount terminated or
cancelled shall not be reinstated.

SECTION 2.05. Repayment of Advances. The Borrower shall repay to the Agent the
Ratable Share of the Lenders on each applicable Repayment Date, together with
accrued interest, the aggregate principal amount of the Advances made to the
Borrower then outstanding at the end of the Availability Period as follows:

 

15



--------------------------------------------------------------------------------

Repayment Date

   Percent of the Borrowing
utilised and outstanding as at the  end
of the Availability Period  

30 months after the first Utilisation Date

     43 % 

36 months after the first Utilisation Date

     12 % 

42 months after the first Utilisation Date

     12 % 

48 months after the first Utilisation Date

     15 % 

54 months after the first Utilisation Date

     8 % 

60 months after the first Utilisation Date

     10 % 

SECTION 2.06. Interest on Advances. (a) Interest Rate. The interest rate on each
Borrowing under this Agreement shall be equal to one-hundred and five percent
(105%) of the corresponding Base Rate on the Interest Rate Determination Date
(the “Applicable Interest Rate”). The Agent shall promptly (and in any event no
later than 3:00 p.m. (Beijing time) on any Interest Rate Determination Date)
notify the Borrower of the Applicable Interest Rate on the relevant Borrowing.
Subject to the further provisions of this Section 2.06, the Borrower shall pay
interest on the unpaid principal amount on each Advance from the Utilisation
Date of such Advance until such principal amount has been paid in full at an
interest rate equal to the Applicable Interest Rate with respect to such Advance
from time to time.

(b) Payment on Interest Payment Date. The accrued interest on each Borrowing
shall be paid on each Interest Payment Date. The Borrower shall remit the full
amount of the interest then due and payable into the account designated by the
Agent by wire transfer or bank transfer by 10:00 a.m. (Beijing time) on each
Interest Payment Date.

(c) Overdue Interest Rate. If the Borrower fails to pay any amount payable by it
under this Agreement on its due date pursuant to this Agreement, the Borrower
shall pay the default interest on that overdue amount from the due date up to
the date of actual payment (both before and after judgment) at a rate which is
one hundred thirty percent (130%) of the rate which would have been applicable
if there had been no such non-payment as provided for in Section 2.06(a) or such
applicable minimum rate of default interest as required by then prevailing laws
of the PRC, whichever is lower. Any default interest accruing under this
Subsection (c) shall be due and payable on the date notified by the Agent to the
Borrower and shall be paid by the Borrower on that date. In no case shall the
right of a Lender to collect the overdue interest from the Borrower affect any
other rights of the Lender under any of the Finance Documents or the applicable
laws.

 

16



--------------------------------------------------------------------------------

(d) Misappropriation Interest Rate. In case the Borrower uses any Advance, or
any part thereof, for any purpose not permitted by Section 2.16, the Borrower
shall, promptly upon the demand by the Agent, pay penalty interest against
misappropriation to the Agent for the benefit of the Lenders that made the
Advances used in violation of Section 2.16. The penalty interest against
misappropriation shall be calculated on the amount misappropriated for the
actually appropriated days at a rate which is one hundred fifty percent
(150%) of the rate which would have been applicable if there had been no such
misappropriation as provided for in Section 2.06(a) or such applicable minimum
rate of penalty interest as required by then prevailing laws of the PRC,
whichever is lower. In no case shall the right of a Lender to collect the
penalty interest against misappropriation affect other rights of the Lender
under any of the Finance Documents or the applicable laws. If both the overdue
interest rate and misappropriation interest rate are applicable, the Borrower
shall be obligated to pay only the higher of the two rates.

(e) Compound Interest. The Borrower shall pay compound interest on the interest
and penalty interest that are not paid when due at the penalty interest rate on
each Interest Payment Date.

SECTION 2.07. Market Disruption. (a) (i) If the People’s Bank of China does not
supply the Base Rate on the relevant Interest Rate Determination Date; or
(ii) before close of business in Beijing on the Interest Rate Determination Date
the Agent receives notifications from a Lender or Lenders acting in good faith
(whose participations in the total outstanding Borrowings equal to or exceed 51%
of the Borrowings) that the cost to it or them of funding the Borrowings would
be in excess of the Applicable Interest Rate under this Agreement, the Agent
shall promptly give notice to the Borrower and the relevant Finance Parties
(such notice, the “Market Disruption Notice”), notifying them of such fact and
that this Section 2.07 is in operation.

(b) If a Market Disruption Notice applies to a Borrowing which has not been
advanced, that Borrowing shall, subject to Section 2.07 (c), be advanced on the
requested Utilisation Date.

(c) Upon the issuance of a Market Disruption Notice to the Borrower and the
relevant Finance Parties and a request from the Agent or the Borrower, the Agent
and the Borrower shall enter into good faith negotiations (for a period of no
longer than thirty (30) days) with a view to agreeing to a new applicable rate
of interest, and during the negotiation period, the rate of interest on each
Borrowing shall be the relevant rate last applied in accordance with
Section 2.06(a). For the avoidance of doubt, if no alternative basis is agreed
upon within the negotiation period of thirty (30) days: (i) the interest rate
applicable to the Borrowings shall be determined by the Agent to be the rate
equal to the financing costs of the Lenders plus a reasonable rate of return; or
(ii) if the Borrower expressly states to the Agent that it would not accept such
rate, then the entire Unused Commitment shall be cancelled and all the
Borrowings shall, subject to PRC regulatory requirements, be repaid by the
Borrower on the next following Interest Payment Date (with interest thereon
through such Interest Payment Date at the rate of interest last applied in
accordance with Section 2.06)(a).

 

17



--------------------------------------------------------------------------------

SECTION 2.08. Prepayments of Advances. (a) The Borrower may, upon no less than
five (5) Business Days’ prior written notice to the Agent, with such notice
stating the date and aggregate principal amount of such prepayment, prepay the
outstanding principal amount of such Borrowings in whole or ratably in part,
together with any accrued and unpaid interest on such principal amount to the
date of such prepayment, without any penalty or additional costs; provided,
however, that each partial prepayment shall be in minimum principal amount of
RMB 20,000,000 and integral multiples of RMB 1,000,000. Any amount prepaid shall
not be re-borrowed and if any prepayment is not made on an Interest Payment
Date, the Borrower shall pay the Break Costs, if any, with respect to such
prepayment. Notwithstanding the above, if the Borrower makes prepayment with
loan proceeds advanced by a financial institution (which for the avoidance of
doubt shall exclude any proceeds received from any governmental authorities)
that is not a Lender, the Borrower shall prepay the entire outstanding principal
amount of the Borrowings. Any prepayment under this Section 2.08 shall satisfy
the obligations under Section 2.05 in chronological order and be applied ratably
among the participations of all the Lenders.

SECTION 2.09. Increased Costs. If, due to either (a) the introduction of or any
change in or in the interpretation of any law or regulation or (b) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of monetary or
multinational authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining the Advances (excluding for the purposes of this Section 2.09 any
such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.12 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income), then the Borrower shall from time to time,
within five (5) Business Days of demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased costs; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

SECTION 2.10. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that it is unlawful or unable to perform
its obligation to make, fund or maintain the Advances hereunder due to any
introduction of or any change in or in the interpretation of any law or
regulation, or any guideline, order, or requirement from a central bank or other
governmental authority, the Agent shall promptly notify the Borrower upon
becoming aware of any such event and upon such notice (i) the Commitment of that
Lender will be immediately cancelled and the Borrower shall repay that Lender’s
participation in the Borrowings made to the Borrower on the date agreed between
the Borrower and such Lender or on the last day of the longest period permitted
by applicable law for repayment of such Borrowing, whichever

 

18



--------------------------------------------------------------------------------

is the earlier; and/or (ii) that Lender may, at its sole decision, suspend
making any Advance until the circumstances of illegality ceases to exist.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder no later than 11:00 a.m. (Beijing time) on the day when due in
RMB to the Agent at the account as designated by the Agent in same day funds and
irrespective of any right of counterclaim or set-off. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, or commitment fees ratably (other than amounts payable
pursuant to Section 2.12) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder, to charge from time to time
against any or all of the Borrower’s accounts with such Lender any amount so
due.

(c) All computations of interest or commitment fees hereunder shall be made by
the Agent on the basis of a year of three hundred and sixty (360) days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or commitment fees are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Advances to be made in the next following calendar month, such payment shall be
made on the immediately preceding Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent at the rate as calculated by the Agent to reflect its cost of funds.

(f) To the extent that the Agent receives funds for application to the amounts
owing by the Borrower under or in respect of this Agreement in currencies other

 

19



--------------------------------------------------------------------------------

than RMB, the Agent shall be entitled to convert or exchange such funds into RMB
to the extent necessary to enable the Agent to distribute such funds in
accordance with the terms of this Section 2.11; provided that the Borrower and
each of the Lenders hereby agree that the Agent shall not be liable or
responsible for any loss, cost or expense suffered by the Borrower or such
Lender as a result of any conversion or exchange of currencies effected pursuant
to this Section 2.11(f) or as a result of the failure of the Agent to effect any
such conversion or exchange; and provided further that the Borrower agrees to
indemnify the Agent and each Lender, and hold the Agent and each Lender
harmless, for any and all losses, costs and expenses reasonably incurred by the
Agent or any Lender for any conversion or exchange of currencies (or the failure
to convert or exchange any currencies) in accordance with this Section 2.11(f).

(g) If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Agent shall apply that payment towards the obligations of the Borrower under the
Finance Documents in the following order: (i) firstly, in or towards payment pro
rata of any unpaid fees, costs and expenses of the Agent under the Finance
Documents; (ii) secondly, in or towards payment pro rata of any accrued interest
or commitment fees (other than as provided in (i) above) due but unpaid under
this Agreement; (iii) thirdly, in or towards payment pro rata of any principal
due but unpaid under this Agreement; and (iv) fourthly, in or towards payment
pro rata of any other sum due but unpaid under the Finance Documents. The Agent
shall, if so directed by the Majority Lenders, vary the order set out in
sub-paragraphs (ii) to (iv) above.

SECTION 2.12. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder shall be made, in accordance with
Section 2.11, free and clear of and without deduction for any and all present
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender and the Agent, taxes
imposed on its overall net income, by the jurisdiction under the laws of which
such Lender or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof, and any stamp taxes for which the
Lenders are liable (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or any other
documents to be delivered hereunder to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authorities or other
authorities in accordance with applicable laws.

(b) Each party hereto shall pay the stamp duty (if any) payable by it pursuant
to applicable laws and regulations.

 

20



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes assessed and determined by
governmental and tax authorities as payable by and against the Borrower and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, except any such liability incurred as a result of such Lender’s
or the Agent’s breach, willful default or negligence.

SECTION 2.13 Mitigation. Without limiting the rights of the Finance Parties and
the obligations of the Borrower under Sections 2.09, 2.10 and 2.12, each Finance
Party shall, in consultation with the Borrower, take all reasonable steps to
mitigate any circumstances which arise and which would result in any commitment
cancellation or amount becoming payable under or pursuant to any of such
Sections including (but not limited to) transferring its rights and obligations
under the Finance Document to another Affiliate or a different Applicable
Lending Office if such transfer would mitigate the effect of such circumstances
and would not, in the reasonable judgment of such Finance Party, be otherwise
disadvantageous to such Finance Party.

SECTION 2.14 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it in excess of its Ratable
Share of payments on account of the Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Advances owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided, however, that
if all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s Ratable Share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.14
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.15. Evidence of Debt. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances.

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be made
available (and the Borrower agrees that it shall use such proceeds) solely to:
(a) finance the Borrower’s capital expenditure in relation to a new production
line in Beijing in accordance with the approval issued by the National
Development and Reform Commission on May 18 2011 with the number of Fa Gai Gao
Ji [2011] No.1005 (the

 

21



--------------------------------------------------------------------------------

“Project”); or (b) if the capital expenditure in relation to the Project is
financed by loans or advances from the Guarantor or its Subsidiaries, to
refinance such loans or advances by way of entrustment loans or otherwise. In
order to comply with the laws and regulations or the regulatory requirements of
relevant governmental authorities, the Agent shall have the right to reasonably
require the Borrower to provide documentation in its possession for the purpose
of examining the application of the proceeds of the Advances.

ARTICLE III CONDITIONS TO LENDING

SECTION 3.01. Initial Conditions Precedent.

The Borrower may not deliver a Notice of Borrowing unless the Agent has received
or waived its right to receive all of the documents and other evidence listed in
and appearing to comply with the requirements as set out in this Section 3.01
below. The Agent shall notify the Borrower and the Lenders promptly upon
receiving such documents and other evidence:

(a) Certified copy of the following constitutional documents of the Borrower:

 

  (i) its current Business Licence (original and duplication);

 

  (ii) its current Approval Certificate for Foreign Invested Enterprise;

 

  (iii) its Articles of Association including the Articles of Association at the
establishment, any amendment thereto (if any);

 

  (iv) its current Organisation and Institution Code Certificate;

 

  (v) its current Tax Registration Certificate (for state tax);

 

  (vi) its current Tax Registration Certificate (for local tax);

 

  (vii) its most recent capital verification report;

 

  (viii) the latest list of directors registered at the competent administration
of industry and commerce and the specimen signature of directors;

 

  (ix) the loan card of the Borrower issued by the People’s Bank of China,
together with a valid password for accessing the bank credit register and
consulting system to obtain information relating to the borrowings/guarantees of
the Borrower as recorded therein;

 

  (x) current Foreign Exchange Card; and

 

22



--------------------------------------------------------------------------------

  (xi) (A) approvals from the National Development and Reform Commission (or its
local counterparts) in relation to the Project; (B) approvals from the Beijing
Economic and Technology Development Committee LOGO [g203919g36t38.jpg] or other
equivalent governmental authorities in relation to the establishment and changes
of the Borrower; (C) approvals from the Ministry of Environmental Protection (or
its local counterparts) in relation to the Project.

(b) Certified copy of the Certificate of Good Standing from the State of New
York related to the Guarantor;

(c) A copy of the resolutions of the executive committee of the board of
directors of the Guarantor dated March 3, 2011 and a resolution of the board of
directors of the Borrower:

(i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

(ii) authorising a specified person or persons to execute the Finance Documents
to which it is a party on its behalf;

(iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including any Notice of Borrowing) to be
signed and/or despatched by it under or in connection with the Finance Documents
to which it is a party.

(d) A specimen of the signature and identification card/document of each person
signing the Finance Documents authorised by the resolution referred to in
paragraph (c) above and an incumbency certificate of the Guarantor.

(e) A secretary’s certificate from the Guarantor.

(f) A legal opinion in relation to the PRC law from Jun He Law Office, the legal
adviser of the Finance Parties.

(g) A legal opinion in relation to the law of New York from Baker & McKenzie,
the legal adviser of the Finance Parties.

(h) This Agreement, the First Guaranty and the Fee Letters duly executed and
delivered.

(i) The Original Financial Statements.

 

23



--------------------------------------------------------------------------------

(j) Evidence that the fees, costs and expenses then due from the Borrower
hereunder and/or under the terms of any Fee Letter have been paid or will be
paid by the first Utilisation Date.

(k) Evidence that the requisite stamp duty payable by the Borrower in respect of
this Agreement has been paid by the Borrower in full.

(l) Evidence that the paid-up registered capital of the Borrower is no less than
USD 134,000,000.

(m) Any other documents related to this Agreement as may be reasonably required
by the Lenders in accordance with applicable laws, regulations and any guideline
or request from any central bank or other governmental authority.

SECTION 3.02 Conditions Precedent for Borrowing exceeding RMB 1,500,000,000. The
Borrower may not deliver any Notice of Borrowing if the Lenders’ compliance with
such Notice of Borrowing will cause the total amount of the Borrowing under this
Agreement to exceed RMB 1,500,000,000 unless the Agent has received or waived
its right to receive all of the documents and other evidence listed in and
appearing to comply with the requirements as set out in this Section 3.02 below.
The Agent shall notify the Borrower and the Lenders promptly upon receiving such
documents and other evidence:

(a) the resolutions of the board of directors or the executive committee of the
Guarantor:

(i) approving the terms of, and the transactions contemplated by the Second
Guaranty and resolving that it executes the Second Guaranty;

(ii) authorising a specified person or persons to execute the Second Guaranty on
its behalf;

(iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Second Guaranty.

(b) A specimen of the signature and identification card/document of each person
signing the Second Guaranty authorised by the resolutions referred to in
paragraph (a) above.

(c) A legal opinion in relation to the law of New York from Baker & McKenzie,
the legal adviser of the Finance Parties.

(d) The Second Guaranty duly executed and delivered.

 

24



--------------------------------------------------------------------------------

SECTION 3.03. Further Conditions Precedent. The Lenders will only be obliged to
comply with Section 2.02 if on the date of the Notice of Borrowing and on the
proposed Utilisation Date:

(a) no Default is continuing or would result from the proposed Borrowing;

(b) the Repeating Representations to be made by the Borrower are true in all
material respects;

(c) the registered capital of the Borrower has been paid up to the level at
least in proportion to the ratio of aggregate amount of Advances to the Total
Commitment.

(d) the amount of the proposed Borrowing plus the outstanding amount of the
aggregate Borrowings do not exceed the maximum guaranteed amount under the
Guaranty.

ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Borrower represents and
warrants as follows on the Execution Date:

(a) Each of the Obligors is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation.

(b) The execution, delivery and performance by each of the Obligors of this
Agreement, the Guaranty and the Fee Letters, as applicable, and the consummation
of the transactions contemplated hereby, are within its corporate powers, have
been duly authorized by all necessary corporate actions, and do not contravene
(i) its charter or by-laws or articles of association, or (ii) law or any
contractual restriction binding on or affecting it, except as would not
reasonably be expected to have a Material Adverse Effect.

(c) No Authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by each of the Obligors
of the Finance Documents.

(d) The Finance Documents (to which it is a party) have been duly executed and
delivered by each of the Obligors. The Finance Documents (to which it is a
party) constitute the legal, valid and binding obligation of each of the
Obligors enforceable against it in accordance with their respective terms,
except as enforceability may be affected by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and (where applicable) by general principles of
equity, whether enforcement is sought in a proceeding in equity (where
applicable) or at law.

 

25



--------------------------------------------------------------------------------

(e) (i) The Original Financial Statements were prepared in accordance with GAAP
consistently applied save to the extent expressly disclosed in such Original
Financial Statements. (ii) The Original Financial Statements fairly present, in
all material respects, the consolidated financial condition of the Guarantor and
its Subsidiaries as of the dates presented and the consolidated results of
operations of the Guarantor and its Subsidiaries for the periods presented.
(iii) To the best of its knowledge, there has been no change with Material
Adverse Effect in the Guarantor’s business or financial condition since the date
to which the Original Financial Statements were made up.

(f) There is no pending or, to the knowledge of it, threatened action, suit,
investigation, litigation or proceeding, including, without limitation, any
Environmental Action, affecting the Borrower before any court, governmental
agency or arbitrator that would be reasonably likely to have a Material Adverse
Effect.

(g) Intentionally omitted.

(h) The Borrower will not be entitled to claim immunity from suit, execution,
attachment or other legal process in any proceedings, either generally or in
relation to a specific property.

(i) The Borrower’s payment obligations under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

(j) (i) The operations and properties of the Borrower taken as a whole comply
with all applicable Environmental Laws and Environmental Permits, (ii) all past
non-compliance with such Environmental Laws and Environmental Permits have been
resolved, are being contested in good faith by appropriate proceedings or are in
the process of being remediated or otherwise resolved in cooperation with
applicable governmental authorities, and (iii) no circumstances exist that would
be reasonably likely to form the basis of an Environmental Action against it or
any of its Subsidiaries or any of their properties, except in each case where
any failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(k) The Borrower has title to its properties, as applicable, which are necessary
for the conduct of its business as presently being conducted, and none of such
property is subject to any Lien except for Permitted Liens.

(l) No information, exhibit or report furnished by the legal representative,
authorized signatory or other persons whose names and email addresses are listed
in Section 8.02 to the Agent or any Lender in connection with the negotiation
and syndication of this Agreement or pursuant to the terms of this Agreement,
taken as a whole, contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, when taken as a whole, not
misleading.

 

26



--------------------------------------------------------------------------------

ARTICLE V COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the following covenants shall
remain in force:

(a) Authorisation, Etc. The Borrower shall promptly obtain, comply with and do
all that is necessary to maintain in full force and effect any Authorisation
required to enable it to perform its obligations under the Finance Documents in
all material respects and to ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of any Finance
Document and to ensure the legality of the Project in all material respects.

(b) Compliance with Laws, Etc. The Borrower will comply with all applicable
laws, rules, regulations and orders except in each case to the extent that the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

(c) Payment of Taxes, Etc. The Borrower will pay and discharge before the same
shall become delinquent, if failure to do so would have a Material Adverse
Effect, (i) all taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that it shall not be
required to pay or discharge any such tax, assessment, charge or claim that is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable.

(d) Maintenance of Insurance. The Borrower will maintain sufficient insurance
(including but not limited to fire insurance, property all risk, etc.) with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Borrower operates, except to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(e) Preservation of Corporate Existence, Etc. The Borrower will preserve and
maintain its corporate existence and will maintain its status of
foreign-invested enterprise.

(f) Visitation Rights. The Borrower will, at any reasonable time, upon
reasonable notice and from time to time, permit the Agent or any of the Lenders
or any agents or representatives thereof (at their sole cost and expense), to
examine the records and books of account of, and visit the properties of, the
Borrower, and to discuss the application of the loan proceeds with the Borrower
and its officers or directors and with its independent certified public
accountants, in each case to the extent relevant to the Borrowings and necessary
to enable the Lenders to perform their duties under the relevant PRC law and
regulations.

 

27



--------------------------------------------------------------------------------

(g) Keeping of Books. The Borrower will keep proper books of record and account
in accordance with, and to the extent required by, GAAP.

(h) Maintenance of Properties, Etc. The Borrower will maintain and preserve all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

(i) Transactions with Affiliates. Except as otherwise specified herein, the
Borrower will conduct all transactions otherwise permitted under this Agreement
with any of its Affiliates on terms that are fair and reasonable and no less
favorable to it in any material respect than it would obtain in a comparable
arm’s-length transaction with a Person not being an Affiliate.

(j) Ownership. The Borrower will remain, directly or indirectly, controlled and
at least fifty one percent (51%) owned by the Guarantor.

(k) Pari Passu Ranking. The Borrower will ensure its payment obligations under
the Finance Documents at all times rank at least pari passu with the claims of
all its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.

(l) Borrowing Gap. The Borrower shall ensure that the outstanding amount of the
aggregate Borrowing or Unpaid Sum shall not exceed the difference between the
amount of the total investment and the paid-up capital of the Borrower which is
then available for incurring foreign debt (the “Borrowing Gap”). The Borrower
shall take all necessary steps and procedures required to obtain, as soon as
practicable, all necessary governmental and corporate approval in respect of the
increase of total investment and/or a capital injection into the Borrower in the
form of shareholder’s equity sufficient for maintaining the Borrowing Gap and
for the Borrower to fulfill its obligations under this Agreement.

(m) Lending. The Borrower may lend money to any of the Guarantor’s Subsidiaries
located in PRC pursuant to the regulations of the PRC so long as the maximum
outstanding amount of such loan does not exceed RMB 500,000,000.

(n) Reporting Requirements.

(i) The Borrower shall supply to the Agent in sufficient copies for all the
Lenders within one hundred and fifty (150) days after the end of each of its
financial year, its audited financial statements for that financial year
prepared in accordance with the generally accepted accounting principles in the
PRC, and shall supply to the Agent within ninety (90) days after the end of the
first half of each of its financial year, its unaudited financial statements for
that financial half year;

 

28



--------------------------------------------------------------------------------

(ii) The Borrower shall procure the Guarantor to, (A) supply to the Agent within
one hundred and fifty (150) days after the end of each of its financial years,
its audited consolidated financial statements for that financial year prepared
in accordance with GAAP, and (B) supply to the Agent within sixty (60) days
after the end of each of the first, second and third fiscal quarter,
respectively, its unaudited consolidated financial statements for that fiscal
quarter;

(iii) The Borrower shall procure the Guarantor to supply to the Agent, with each
set of financial statements delivered pursuant to the requirement above, a
Compliance Certificate setting out (in reasonable detail) computations as to
compliance with Section 5.03 as at the date as at which those financial
statements were drawn up;

(iv) Financial statements of the Guarantor required to be delivered pursuant to
clause (ii) above shall be deemed to have been delivered on the date on which
such report is posted on the U.S. Securities and Exchange Commission’s website
at www.sec.gov, and such posting shall be deemed to satisfy the financial
reporting requirements of clause (ii) above in respect of the Guarantor.

(v) The Borrower shall notify the Agent of any Default (and the steps being
taken to remedy it) promptly upon becoming aware of the occurrence of any such
Default. Promptly upon a request by the Agent, the Borrower shall supply to the
Agent a certificate signed by any of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it);

(vi) The Borrower shall report to the Agent promptly, such further information
(including but not limited to any books and records) regarding its financial
condition, business and operations or any record to the extent necessary to
prove the Borrower’s ability to duly perform its payment obligations under the
Finance Documents, as any Finance Party (through the Agent) may reasonably
request;

(vii) The Borrower shall notify the Agent promptly, of any change in its
authorised signatories for the purposes of the Finance Documents, such notice
will be signed by an authorised person of the Borrower and accompanied by
specimen signatures of any new authorised signatories; and

 

29



--------------------------------------------------------------------------------

(viii) The Borrower shall notify the Agent promptly after the commencement or
notice of current, threatened or pending actions and proceedings before any
court, governmental agency or arbitrator affecting it or any of its Subsidiaries
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect.

(ix) The Borrower shall supply to the Agent such further information as the
Agent may from time to time reasonably request.

(o) All present and future shareholders’ loans and inter-company loans extended
to the Borrower (excluding loans or advances from the Guarantor or it
Subsidiaries referred to in Section 2.16) shall be subordinated to the
Borrower’s obligations hereunder upon the occurrence and during the continuance
of any Event of Default.

(p) The Borrower shall procure that the Guarantor shall remain listed on the New
York Stock Exchange.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the following covenants shall
remain in force:

(a) Liens, Etc. The Borrower will not create or suffer to exist any Lien on or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign any right to receive income, other than the Permitted Liens.

(b) Mergers, Etc. The Borrower will not enter into any amalgamation, demerger,
merger or corporate reconstruction without the prior written consent of the
Majority Lenders except for the amalgamation, demerger, merger or corporate
reconstruction where the Borrower remains as the surviving entity or the
surviving entity is at least fifty one percent (51%) owned by the Guarantor and
provided that such transaction does not have a Material Adverse Effect.

(c) Accounting Changes. The Borrower will not make or permit any change in
accounting policies or reporting practices, except as required or permitted by
GAAP or applicable laws.

(d) Change in Nature of Business. The Borrower will not make any material change
in the nature of its business as carried on at the Execution Date.

(e) Dividends, Etc. The Borrower will not distribute dividends to its
shareholders at any time that an Event of Default has occurred and is continuing
or if such distribution would give rise to a Default.

(f) Disposal. The Borrower will not enter into a single transaction or a series
of transactions (whether related or not) and whether voluntary or involuntary to

 

30



--------------------------------------------------------------------------------

sell, lease, transfer or otherwise dispose of the whole or substantially all of
its assets other than a Permitted Disposal.

(g) Investments, etc. Excluding any intra group transaction, the Borrower will
not make material investment or incur substantial Financial Indebtedness
exceeding RMB500,000,000 in aggregate (excluding Financial Indebtedness
hereunder) without the prior written consent of the Majority Lenders (which is
not to be unreasonably withheld).

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower shall ensure that
the Guarantor will:

(a) Leverage Ratio. Maintain, as at the end of each fiscal quarter, a ratio of
Consolidated Debt for Borrowed Money to Consolidated Total Capital of not
greater than 0.50 to 1.00.

(b) Interest Coverage Ratio. Maintain, as at the end of each fiscal quarter, a
ratio of Adjusted Consolidated EBITDA for the period of four fiscal quarters
then ended of the Guarantor and its Subsidiaries to Consolidated Interest
Expense of the Guarantor and its Subsidiaries during such period of not less
than 3.50 to 1.00.

SECTION 5.04. Updated Business Licence. The Borrower shall promptly apply to the
relevant government authorities for an updated Business Licence of the Borrower
under which the registered capital of the Borrower is not less than
USD325,000,000 (or its equivalent in RMB) and provide to the Agent a certified
copy of such updated Business Licence (original and duplication) as soon as
practicable within two (2) months upon the first Utilisation Date or any other
later date to be agreed by the Agent (on behalf of Majority Lenders). For the
avoidance of doubt, so long as the Borrower complies with its obligation under
this Section 5.04 and the applicable laws, regulations and governmental
approvals, the existence and business operation of the Borrower under the
existing Business Licence pending the grant of the updated Business Licence
shall not constitute a breach of Section 4.01(a) and/or Section 5.01(a) provided
that if the updated Business Licence is not granted within two (2) months of the
first Utilisation Date, in the reasonable opinion of the Majority Lenders, no
event has occurred and is continuing which has a Material Adverse Effect.

ARTICLE VI EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower fails to pay any principal of any Advance when the same becomes
due and payable; or the Borrower fails to pay any interest on any Advance or
make any other payment of fees or other amounts payable under the Finance

 

31



--------------------------------------------------------------------------------

Documents unless its failure to pay is caused by administrative or technical
error and payment is made within three (3) Business Days of its due date; or

(b) Any requirement of Section 5.03 is not satisfied, and the Obligor fails to
remedy it within a fifteen (15) days after the Agent has given written notice
thereof to the relevant Obligor (if curable); or

(c) Any material representation or warranty made by any Obligor shall prove to
have been incorrect in any material respect when made; or

(d) An Obligor fails to perform or observe any other material term, covenant or
agreement contained in the Finance Documents which is reasonably likely to give
rise to a Material Adverse Effect, and such failure, if remediable, shall remain
unremedied for fifteen (15) Business Days after written notice thereof shall
have been given to the Obligor by the Agent; or

(e) The Borrower fails to pay any Financial Indebtedness of more than
RMB200,000,000 (or its equivalent) in aggregate (but excluding Financial
Indebtedness outstanding hereunder) or the Guarantor fails to pay any Financial
Indebtedness of more than USD50,000,000 (or its equivalent) in aggregate (but
excluding Financial Indebtedness hereunder), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the expiry of the
applicable grace period, if any, specified in the agreement or instrument
relating to such Financial Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Financial Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Financial Indebtedness; or any such Financial Indebtedness shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defused, or an offer to prepay, redeem, purchase or defuse such Financial
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof, provided that, in each case in relation to the Borrower, it is
not caused by the failure of a Non-performing Lender to perform or comply with
its funding obligations in accordance with this Agreement; or

(f) Any Obligor ceases generally to pay its debts as they fall due, or admits in
writing its inability to pay its debts generally, or makes a general assignment
for the benefit of creditors; or any proceeding has been instituted by or
against it seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any

 

32



--------------------------------------------------------------------------------

substantial part of its property) occurs; or it has taken any corporate action
to authorize any of the actions set forth above in this subsection (f); or

(g) Any expropriation, attachment, sequestration, distress or execution affects
any asset or assets of the Borrower having an aggregate value of more than
RMB400,000,000; or

(h) It is or becomes unlawful for an Obligor to perform any of its obligations
under the Finance Document; or

(i) An Obligor repudiates a Finance Document; or

(j) Any Guaranty becomes invalid or unenforceable for any reason, (other than
the termination of the First Guaranty in accordance with the terms set out
herein and therein);

the Agent may, and shall if so directed by the Majority Lenders, by notice to
the Borrower: (i) cancel the Total Commitments whereupon they shall immediately
be cancelled; (ii) declare that all or part of the Advances, together with
accrued interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, whereupon they shall become
immediately due and payable; and/or (iii) declare that all or part of the
Advances be payable on demand, whereupon they shall immediately become payable
on demand by the Agent on the instructions of the Majority Lenders; and/or
(iv) require the Borrower to provide additional security or take any other
remedy measures (provided that the Finance Parties’ rights under the Finance
Documents or under the applicable laws and regulations shall not be prejudiced).

ARTICLE VII THE AGENT

SECTION 7.01. Authorization and Authority. Each Lender hereby irrevocably
appoints the Agent to act on its behalf as the agent hereunder and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article VII
are solely for the benefit of the Agent and the Lenders, and none of the
Obligors shall have rights as a third party beneficiary of any of such
provisions, nor shall any of such provisions impair or otherwise affect any
rights of the Borrower under the Finance Documents.

SECTION 7.02. Agent Individually. (a) The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Obligors or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefore to the Lenders.

 

33



--------------------------------------------------------------------------------

(b) Each Lender understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 7.02 as “Activities”) and may engage in the Activities with or
on behalf of one or more of the Obligors or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Obligors and their Affiliates
and including holding, for its own account or on behalf of others, equity, debt
and similar positions in an Obligor or its Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Obligors or their Affiliates. Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Obligors or
their Affiliates (including information concerning the ability of the Obligors
to perform their respective obligations under the Finance Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Agent nor any member of the Agent’s Group shall
have any duty to disclose to any Lender or use on behalf of the Lenders, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Obligor or any Affiliate thereof)
or to account for any revenue or profits obtained in connection with the
Activities, except that the Agent shall deliver or otherwise make available to
each Lender such documents as are expressly required by this Agreement to be
transmitted by the Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Obligors and
their Affiliates) either now have or may in the future have interests or take
actions that may conflict with the interests of any one or more of the Lenders
(including the interests of the Lenders under the Finance Documents). Each
Lender agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the Person serving as Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender. None of (i) the Finance Documents, (ii) the receipt by the Agent’s
Group of information concerning the Obligors or their Affiliates (including
information concerning the ability of the Obligors to perform their respective
obligations under the Finance Documents) nor (iii) any other matter shall give
rise to any fiduciary, equitable or contractual duties (including without
limitation any duty of trust or confidence) owing by the Agent or any member of
the Agent’s Group to any Lender including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Obligors or their Affiliates) or for its own account.

SECTION 7.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without

 

34



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to take action that is otherwise discretionary or refrain from taking
action that is otherwise discretionary (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Majority
Lenders, provided that the Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose the Agent or any of its
Affiliates to liability or that is contrary to the Finance Documents or
applicable laws.

(b) The Agent shall not be liable to the Lenders for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Agent shall believe in good faith shall be necessary) or (ii) in the absence of
its own gross negligence or willful misconduct. The Agent shall be deemed not to
have knowledge of any Default or the event or events that give or may give rise
to any Default unless and until the Obligors or any Lender shall have given
notice to the Agent describing such Default and such event or events.

(c) Neither the Agent nor any member of the Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
the Finance Documents, (ii) the contents of any certificate, report or other
document delivered under or in connection with the Finance Documents or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in the Finance Documents or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of the
Finance Documents or any other agreement, instrument or document or the
perfection of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender,

 

35



--------------------------------------------------------------------------------

the Agent may presume that such condition is satisfactory to such Lender unless
an officer of the Agent responsible for the transactions contemplated hereby
shall have received notice to the contrary from such Lender prior to the making
of such Advance, and in the case of a Borrowing, such Lender shall not have made
available to the Agent such Lender’s Ratable Share of such Borrowing. The Agent
may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable to the Lenders for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 7.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VII and Section 8.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto. Each such sub-agent and the Related Parties of the Agent and
each such sub-agent shall be subject to the duties and obligations of all
provisions of this Agreement (as though such sub-agents were the “Agent”
hereunder) as if set forth in full herein with respect thereto.

SECTION 7.06. Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Obligors. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Obligors, to appoint a successor. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its resignation
(such thirty (30) day period, the “Lender Appointment Period”), then the
retiring Agent may on behalf of the Lenders, appoint a successor Agent meeting
the relevant qualifications. In addition and without any obligation on the part
of the retiring Agent to appoint, on behalf of the Lenders, a successor Agent,
the retiring Agent may at any time upon or after the end of the Lender
Appointment Period notify the Obligors and the Lenders that no qualifying Person
has accepted appointment as successor Agent and the effective date of such
retiring Agent’s resignation. Upon the resignation effective date established in
such notice and regardless of whether a successor Agent has been appointed and
accepted such appointment, the retiring Agent’s resignation shall nonetheless
become effective and (i) the retiring Agent shall be discharged from its duties
and obligations as Agent hereunder and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Majority Lenders
appoint a successor Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent in its capacity as Agent, and the
retiring Agent shall be discharged from all of its duties and obligations as
Agent hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Obligors to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Obligors and such successor. After the retiring Agent’s

 

36



--------------------------------------------------------------------------------

resignation hereunder, the provisions of this Article and Section 8.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

SECTION 7.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender confirms
to the Agent, each other Lender and each of their respective Related Parties
that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (1) entering into
the Finance Documents, (2) making Advances and other extensions of credit
hereunder and (3) taking or not taking actions under the Finance Documents,
(ii) is financially able to bear such risks and (iii) has determined that
entering into the Finance Documents and making Advances and other extensions of
credit hereunder is suitable and appropriate for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with the Finance Documents, (ii) it has, independently and without
reliance upon the Agent, any other Lender or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, the Finance Documents
based on such documents and information as it has deemed appropriate and
(iii) it will, independently and without reliance upon the Agent, any other
Lender or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, the Finance Documents based on such documents and
information as it shall from time to time deem appropriate, which may include,
in each case:

 

  (1) the financial condition, status and capitalization of the Obligors;

 

  (2) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection herewith;

 

  (3) determining compliance or non-compliance with any condition hereunder to
the making of an Advance, and the form and substance of all evidence delivered
in connection with establishing the satisfaction of each such condition;

 

  (4)

the adequacy, accuracy and/or completeness of any information delivered by the
Agent, any other Lender or any of their respective Related Parties under or in
connection with the Finance Documents, the transactions contemplated hereby or
any other agreement, arrangement or document entered into, made or

 

37



--------------------------------------------------------------------------------

 

executed in anticipation of, under or in connection with the Finance Documents.

SECTION 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, no Finance Party shall have any powers, duties or
responsibilities under the Finance Documents, except in its capacity, as
applicable, as the Agent or as a Lender hereunder.

SECTION 7.09. Money Laundering. Each Lender shall, upon request of the Agent,
promptly provide to the Agent (acting for its own interest) any documents and
evidences (or procure the same to be provided) reasonably required by any
anti-money laundering laws and regulations applicable to it or any of its
Affiliates for the purpose of investigation, with the investigation result
satisfactory to the Agent.

ARTICLE VIII MISCELLANEOUS

SECTION 8.01. (a) Amendments, Etc. No amendment or waiver of any provision of
the Finance Documents, nor consent to any departure by any Obligors therefrom,
shall in any event be effective unless the same shall be in writing and agreed
by the Majority Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
agreed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Article III, (ii) increase the Commitments of the
Lenders, (iii) reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (iv) postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, (v) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (vi) change the definition of “Majority Lenders”, (vii) change the
use of the Borrowing, (viii) change any provision which expressly requires the
consent of all the Lenders; (ix) change the currency of payment, (x) any
amendment to Section 2.11 and Section 7.06; (xi) any amendment, change or waiver
in relation to the Guaranty and Guarantor, or (xii) amend this Section 8.01; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under the Finance Documents.

(b) For so long as there is any Non-performing Lender, in determining the
Majority Lenders or whether any given percentage (including, for the avoidance
of doubt, unanimity) of the Total Commitment has been obtained to approve any
request for a consent, waiver, amendment or other vote under the Finance
Documents, (i) such Non-performing Lender’s Commitment shall be excluded from
such determination unless (1) its failure to lend is caused by any law or
regulation, government policy or guideline applicable to such Non-performing
Lender acting in good faith and (2) such Non-performing Lender has not been a
Non-performing Lender, for whatever reason, for a consecutive period of more
than two (2) months at the time of such determination, and (ii) if such
Non-performing Lender is not excluded under paragraph (i) above and has any

 

38



--------------------------------------------------------------------------------

Unused Commitment, its Commitment will be reduced by the amount of its Unused
Commitment.

(c) If at any time, all Lenders become Non-performing Lenders, all such
Non-performing Lenders shall be included in determining the Majority Lenders or
whether any given percentage (including, for the avoidance of doubt, unanimity)
of the Total Commitment has been obtained to approve any request for a consent,
waiver, amendment or other vote under the Finance Documents.

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be written in English and faxed or delivered, if to the
Obligors, at (i) the Borrower’s address at No.22 South Tongji Road BDA, 101102
Beijing, China, Facsimile number 010-67817886, Telephone number 010-67873838
Attention: Finance Director; copy to Corning China (Shanghai) Regional
Headquarter at 8/F Wheelock Square, 1717 West Nanjing Road, Shanghai 200040,
China, Facsimile number 021-62152988, Telephone number 021-22152888 Attention:
Hong Liu (Legal) and (ii) the Guarantor’s address at One Riverfront Plaza,
Corning New York 14831, U.S., Facsimile number 001-607-974-6686, Attention:
Corporate Secretary; if to any Initial Lender, at its Applicable Lending Office
with the contact information specified in the corresponding signature page
hereof; if to any other Lender, at its Applicable Lending Office with the
contact information specified in the Transfer Certificate pursuant to which it
became a Lender; and if to the Agent, at its address at 22nd Floor, Standard
Chartered Tower, 201 Century Avenue Pudong, Shanghai 200120 China, Facsimile
number (86-21) 58764546, Telephone number (86-21) 38516203/38516752 Attention:
Mr. Albert Quan/Mr. Davis Zhang; email address:
albert.quan@sc.com/davis-jie.zhang@sc.com, with a copy to Jacky Chan (Telephone
number: (852) 2282 6451, email address: jacky-chi-pui@sc.com) or, as to any
Obligor or the Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrower and the Agent. All such notices and communications shall, when faxed,
delivered or e-mailed, be effective when deposited with a courier, faxed or
confirmed by e-mail, respectively, except that notices and communications to the
Agent pursuant to Article II, III or VII shall not be effective until received
by the Agent. Delivery by fax or other electronic transmission of an executed
counterpart of any amendment or waiver of any provision of the Finance Documents
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof. Only the persons designated by the
Borrower and notified to the Agent in writing may provide information, exhibits
or reports to the Agent in connection with the negotiation and syndication of
this Agreement or pursuant to the terms of this Agreement.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right under the Finance
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

39



--------------------------------------------------------------------------------

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay within ten
(10) Business Days after demand all reasonable costs and expenses of the Agent
in connection with the preparation, negotiation, execution, delivery,
administration, modification and amendment of the Finance Documents and the
other documents to be delivered hereunder, including, without limitation, the
reasonable fees and expenses of counsel for the Agent with respect thereto. The
Borrower further agrees to pay within ten (10) Business Days after demand all
out of pocket costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of the Finance Documents and the other documents to be delivered
hereunder, including, without limitation, reasonable fees and expenses of
counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a); provided that, the Borrower shall not be
obligated to pay any such costs or expenses to the extent the Agent or the
Lenders do not prevail in the action seeking such enforcement.

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
(each, an “Indemnified Party”) from and against any and all actual and direct
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) properly incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) a failure by the Borrower to pay any amount due
under the Finance Documents on the due date, or the actual or proposed use of
the proceeds of the Advances other than for the purposes as set out in
Section 2.16, except to the extent such claim, damage, loss, liability or
expense have resulted from the negligence or willful misconduct of such
Indemnified Party or any of its Affiliates or Related Parties. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Obligors, their
directors equityholders or creditors or any other Person or, in good faith, by
an Indemnified Party. Each of the Borrower and the Finance Parties also agrees
not to assert any claim for special, indirect, consequential or punitive damages
against each other, any of their Affiliates, or any of their respective Related
Parties, on any theory of liability, arising out of or otherwise relating to the
Finance Documents, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Advances.

(c) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.12 and 8.04 shall survive the payment in full of principal, interest and all
other amounts payable under the Finance Documents.

(d) Reimbursement by Lenders. Each Lender severally agrees to indemnify the
Agent (to the extent not promptly reimbursed by the Borrower) from and against
such Lender’s Ratable Share of any and all losses, claims, damages, liabilities,
obligations, penalties, actions, judgments, suits, costs, disbursements and
expenses, joint

 

40



--------------------------------------------------------------------------------

or several, of any kind or nature (including the reasonable fees, charges and
disbursements of any advisor or counsel for such Person that may be imposed on,
incurred by, or asserted against the Agent in any way relating to or arising out
of the Finance Documents or any action taken or omitted by the Agent; provided,
however, that no Lender shall be liable for any portion of such losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements or expenses resulting from the Agent’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent for its Ratable Share of any costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) payable by the
Borrower under Section 8.04(a), to the extent that the Agent is not promptly
reimbursed for such costs and expenses by the Borrower.

SECTION 8.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any deposit or other
indebtedness owing by such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under Finance Documents (to the extent beneficially owned by such
Lender), whether or not such Lender shall have made any demand under the Finance
Documents. Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 8.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each party hereto and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Agent and each Lender and
their respective successors and assignees, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

SECTION 8.07. Assignment and Transfer.

(a) Subject to this Section 8.07, a Lender (the “Existing Lender”) may:
(i) assign all or, if permitted by applicable laws or relevant policies declared
by regulatory authorities, any part of its rights (and for the avoidance of
doubt, the term “assignment” referred to in this Section 8.07 only refers to an
assignment of the rights of a Lender); (ii) transfer by novation all or, if
permitted by applicable laws, any part of its rights and obligations (and for
the avoidance of doubt, the term “transfer” referred to in this Section 8.07
only refers to a transfer of both the rights and the obligations of a Lender),
to another bank or financial institution registered in the PRC with an
Applicable Lending Office in Beijing for lending under this Agreement (the “New
Lender”), subject however, to the other Lenders’ preemptive right for such
rights and/or obligations to be

 

41



--------------------------------------------------------------------------------

assigned or transferred by the Existing Lender. Upon five (5) Business Day’s
prior written notice, the Borrower shall have the right to require any
Non-performing Lender to assign its Commitment to any New Lender the Borrower
may specify.

(b) The Borrower hereby agrees that a Lender may assign or transfer to a New
Lender of all of its Commitment, rights, and obligations under the Finance
Documents, after such Lender has obtained written consent from the Borrower and
the Guarantor (which is not to be unreasonably withheld and may be subject to
reasonable conditions, including without limitation, no increase in liability or
costs to the Borrower or the Guarantor and lending office requirement). The
Agent shall timely notify the relevant Obligors of each such assignment or
transfer. Any assignment will only be effective on receipt by the Agent of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the Borrower
and the other Finance Parties as it would have been under if it was an Initial
Lender. Any transfer will only be effective if the procedure set out in
Section 8.07(d) is complied with.

(c) The New Lender shall, on or prior to the date upon which an assignment or
transfer takes effect, pay to the Agent (for its own account) a fee of RMB
12,000.

(d) Subject to the conditions set out in Section 8.07(b), a transfer is effected
when the Agent executes an otherwise duly completed Transfer Certificate (in
triplicate) delivered to the Agent by the Existing Lender and the New Lender.
The Agent shall, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate. The Agent shall as soon as practical send a
copy of such executed Transfer Certificate to the Borrower and the Guarantor.
The Agent shall execute as soon as possible a Transfer Certificate delivered to
it and appearing on its face to comply with the terms of this Agreement.

(e) Subject to the satisfaction of the conditions set out in Section 8.07(b)
(including obtaining the prior written consent of the Borrower), on the Transfer
Date : (i) to the extent that in the Transfer Certificate the Existing Lender
seeks to transfer by novation its rights and obligations under the Finance
Documents, each of the Obligors and the transferring Existing Lender shall be
released from further rights and obligations towards one another under the
Finance Documents and the transferring Existing Lender shall have no further
rights or obligations under the Finance Documents (being the “Discharged Rights
and Obligations”); (ii) each of the Obligors and the New Lender shall assume
only the Discharged Rights and Obligations with respect to each other; (iii) the
Agent, the Existing Lenders, and the New Lender shall acquire and assume the
same rights and obligations between themselves as they would have acquired and
assumed had the New Lender been an Initial Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Agent and each Existing Lender shall each be released from further
obligations to each other under this Agreement; and (iv) the New Lender shall
become a party as a “Lender”.

 

42



--------------------------------------------------------------------------------

(f) Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:
(i) the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents; (ii) the financial condition of any
Obligor; (iii) the performance and observance by any Obligor of its obligations
under the Finance Documents or any other documents; (iv) the accuracy of any
statements (whether written or oral) made in or in connection with any Finance
Document or any other documents, and any representations or warranties implied
by law are excluded. Each New Lender confirms to the Existing Lender and the
other Finance Parties that it: (i) has made (and shall continue to make) its own
independent investigation and assessment of the financial condition and affairs
of each Obligor and its related entities in connection with its participation in
this Agreement and has not relied exclusively on any information provided to it
by the Existing Lender in connection with any Finance Document; and (ii) will
continue to make its own independent appraisal of the creditworthiness of each
Obligor and its Subsidiaries while any amount is or may be outstanding under the
Finance Documents or any Commitment is in force. Nothing in any Finance Document
obliges an Existing Lender to: (i) accept a re-assignment or re-transfer from a
New Lender of any of the rights and obligations assigned or transferred under
this Section 8.07; or (ii) support or bear any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

(g) The Existing Lender and the New Lender shall: (i) ensure that the relevant
rights and/or obligations and/or risks are assigned or transferred, (ii) not
enter into any repurchase arrangement (whether expressly or impliedly), and
(iii) strictly follow the requirements under the applicable laws and regulations
for accounting treatment in relation to such assignment or transfer, when making
assignment or transfer pursuant to this Section 8.07.

(h) Without the prior consent of the Agent, the Borrower shall not assign or
transfer all or any of its rights and/or obligation under this Agreement.

SECTION 8.08. Confidentiality. Neither the Agent nor any Finance Party may
disclose to any Person any Company Information (as defined below), except that
each of the Agent and each of the Lenders may disclose Company Information, on a
need-to-know basis, (a) to its respective head office, holding company,
subsidiaries of its holding company, branches, managers, administrators,
trustees, partners, employees, officers, directors, agents and advisors (it
being agreed that any such Person to whom such disclosure is made will be
informed of the confidential nature of such Company Information and such Person
shall have agreed to keep such Company Information confidential on the same
terms as provided herein), (b) to the extent properly requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, provided that, to the extent legal and
practicable, the Obligors are given prompt written notice of such requirement or
request prior to such disclosure and assistance in obtaining an order protecting
such information from public disclosure), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that, to the extent legal and practicable, the Borrower is given prompt
written notice of such requirement or request prior to such

 

43



--------------------------------------------------------------------------------

disclosure and assistance in obtaining an order protecting such information from
such disclosure, (d) subject to an agreement containing provisions substantially
the same as those of this Section 8.08, to any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (e) to the extent such Company Information (i) is or
becomes generally available to the public on a non-confidential basis other than
as a result of a breach of this Section 8.08 by the Agent or any Finance Party
or a third party that is not, to the knowledge of the Agent or such Finance
Party, in breach of such third party’s obligations of confidentiality or (ii) is
or becomes available to the Agent or such Finance Party on a non-confidential
basis from a source other than the Obligors, any of the Subsidiaries or any of
their respective Related Parties and not, to the knowledge of the Agent or such
Finance Party, in breach of such third party’s obligations of confidentiality
and (f) with the consent of the Obligors.

For purposes of this Section, “Company Information” means all confidential,
proprietary or non-public information received from the Obligors, any of their
Subsidiaries or any of their respective Related Parties relating to the Obligors
or any of their Subsidiaries or any of their respective businesses. Any Person
required to maintain the confidentiality of Company Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Company Information as such Person would accord to its
own confidential information.

SECTION 8.09. Language. This Agreement shall be executed in both English and
Chinese. If there is any conflict between the Chinese version of this Agreement
and the English version, the English version shall prevail.

SECTION 8.10. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the PRC.

SECTION 8.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by fax or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 8.12. Enforcement. The courts of Beijing, PRC have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of this Agreement) (a “Dispute”).

SECTION 8.13. Waiver of Immunity. The Borrower and each Finance Party hereby
irrevocably waives any immunity under any suit or judicial process it or its
assets have or may have in any jurisdiction.

 

44



--------------------------------------------------------------------------------

Schedule 1 Initial Lenders and Commitments

 

Name of Initial Lender

   Commitment in RMB  

Bank of China Limited, Beijing Branch

     1,900,000,000   

Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Beijing Branch

     800,000,000   

Standard Chartered Bank (China) Limited, Beijing Branch

     1,000,000,000   

Citibank (China) Co. Limited, Beijing Branch

     300,000,000   

Total:

     4,000,000,000   

 

45



--------------------------------------------------------------------------------

Schedule 2 Form of Borrowing Plan

 

To:   [            ] as the Agent

 

From: [(Borrower)]

 

Dated:

Dear Sirs,

[(Borrower)] – [(Amount)] Credit Agreement dated [            ] (the “Credit
Agreement”)

 

1. We refer to the Credit Agreement. Please see below a borrowing plan for the
[    ] month of the year of [    ].

 

Time Period

 

Proposed Advance

Amount

 

Remark

 

2. Please note that the above borrowing plan is indicative and for your
reference only. We are not obliged but will use reasonable efforts to comply
with such borrowing plan.

 

Signed:       [Authorized signatory/director]   of   [Borrower]

 

46



--------------------------------------------------------------------------------

Schedule 3 Form of Notice of Borrowing

 

From: [Borrower]

 

To:   [Agent]

 

Dated:

Dear Sirs,

[(Borrower)] – [(Amount)] Credit Agreement dated [            ] (the “Credit
Agreement”)

 

1. We refer to the Credit Agreement. This is a Notice of Borrowing. Terms
defined in the Credit Agreement shall have the same meaning in this Notice of
Borrowing.

 

2. We wish to borrow a Borrowing on the following terms:

Proposed Utilisation Date: [            ] (or, if that date is not a Business
Day, the next Business Day)

Amount:   [            ]

Currency: RMB

[(If the Borrowing is less than RMB 5,000,000):]

[Account Name: [    ] [Insert details of the Borrower’s Loan Disbursement
Account ]

Account Number: [    ]

Bank: [    ]

Location: [    ]

Swift code: [    ]]

[(If the Borrowing exceeds RMB 5,000,000):]

Name of Third Party Payee: [    ]

Account Information of Payee: [    ]

Payment Amount to the Payee: [    ]

Due date of payment to Payee: [    ]

 

3. We confirm that the construction progress of the Project matches with the
investment amount already injected into the Project.

 

4. We confirm that the conditions specified in Section 3.03 (Further conditions
precedent) are satisfied on the date of this Notice of Borrowing.

 

5. This Notice of Borrowing is irrevocable.

 

47



--------------------------------------------------------------------------------

Yours faithfully    authorised signatory for [name of Borrower]

 

48



--------------------------------------------------------------------------------

Schedule 4 Form of Compliance Certificate

 

To:   [            ] as the Agent

 

From: [(Guarantor)]

 

Dated:

Dear Sirs,

[(Borrower)] – [(Amount)] Credit Agreement dated [            ] (the “Credit
Agreement”)

 

1. We refer to the Credit Agreement. This is a Compliance Certificate. Terms
used in the Credit Agreement shall have the same meaning in this Compliance
Certificate.

 

2. We confirm that: [Insert details of covenants as per Section 5.03, including
calculations in reasonable details]

 

Signed:       [Authorized signatory]   of   [Guarantor]

 

49



--------------------------------------------------------------------------------

Schedule 5

First Part

Form of First Guaranty

GUARANTY, dated as of             , 2011, made by Corning Incorporated, a
corporation organized and existing under the laws of New York (the “Guarantor”),
in favor of the Facility Agent for and on behalf of the Finance Parties (the
“Finance Parties”) as defined in the Credit Agreement dated as of             ,
2011 among (1) Corning Display Technologies (China) Co., Ltd. as borrower (the
“Borrower”), (2) the Initial Lenders, (3) Bank of China Limited, Bank of
Tokyo-Mitsubishi UFJ (China), Ltd. and Standard Chartered Bank (China) Limited
as mandated lead arrangers and bookrunners, (4) Citibank (China) Co., Limited as
arranger, and (5) Standard Chartered Bank (China) Limited, Beijing Branch as
facility agent (the “Credit Agreement”). Terms defined in the Credit Agreement
are used herein as therein defined.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce the Lenders to provide credit to or for the
account of the Borrower, the Guarantor’s wholly owned subsidiary, pursuant to
the terms and conditions of the Credit Agreement, the Guarantor agrees as
follows:

1. Guaranty. The Guarantor unconditionally, absolutely and irrevocably
guarantees the punctual payment when due, whether upon maturity, by acceleration
or otherwise, of any and all present or future indebtedness of the Borrower to
the Finance Parties pursuant to the terms and conditions of the Credit Agreement
under which the maximum principal loan amount shall not exceed USD650,000,000
(or its equivalent) (the “Obligations”). If the Borrower fails to pay any
Obligation in full when due (whether at stated maturity, by acceleration or
otherwise), the Guarantor will promptly pay the same to the Agent on behalf of
the Finance Parties. The Guarantor will also pay to the Agent’s reasonable
expenses (including without limitation, reasonable legal fees and expenses)
incurred by the Agent in enforcing the rights under this Guaranty. This Guaranty
is a guaranty of payment and not merely of collection. This Guaranty is in lieu
of any guaranty, letter of credit, cash collateral or any similar right that the
Finance Parties may have under any other agreement, whether executed or to be
executed, oral or written, between the Finance Parties on the one hand or the
Borrower or the Guarantor on the other hand.

Notwithstanding the foregoing, in any action or proceeding involving any state
corporate law or any state or Federal bankruptcy, insolvency, reorganization,
fraudulent conveyance, or other law affecting the rights of creditors generally,
if the obligations of the Guarantor would otherwise be held or determined to be
void, invalid or unenforceable on account of the amount of its liability
hereunder, then notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by the Guarantor or
any other person, be automatically limited and reduced to the highest amount
which is valid and enforceable as determined in such action or proceeding.

 

50



--------------------------------------------------------------------------------

2. Waiver. The Guarantor waives promptness, diligence, notice of acceptance,
notice of dishonor and any other notice with respect to any Obligation and this
Guaranty and any requirement that the Agent or the other Finance Parties
exercise any right or take any action against the Borrower.

3. Reinstatement. This Guaranty will continue to be effective or be reinstated,
as the case may be, if at any time any payment of any Obligation is rescinded or
must otherwise be returned by the Finance Parties upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, all as though such
payment had not been made.

4. Subrogation. The Guarantor will not assert, enforce or otherwise exercise any
rights which it may acquire by way of subrogation under this Guaranty, by any
payment made hereunder or otherwise, until payment in full of the Obligations
and the termination of any and all agreements under which the Lenders are
committed to provide extensions of credit pursuant to the terms and conditions
of the Credit Agreement.

5. Place and Currency of Payment. The Guarantor hereby guarantees that the
Obligations will be paid to the Agent on behalf of the Finance Parties without
set-off or counterclaim. All payments under this Guaranty shall be made to the
Agent to its account at such office or bank as it may notify to the Guarantor
for this purpose. Except as set forth in Section 11 hereof, payments under this
Guaranty shall be made for value on the due date in the currency in which the
relevant Obligations are denominated on their due date (the “Relevant
Currency”).

6. Representations and Warranties. The Guarantor represents and warrants that:
(i) the execution, delivery and performance by the Guarantor of this Guaranty
are within its corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (x) its charter or by-laws or (y) any
law or any contractual restriction binding on or affecting the Guarantor or any
entity that controls it, (ii) no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party is required for the due execution, delivery and
performance by the Guarantor of this Guaranty, (iii) this Guaranty has been duly
executed and delivered by the Guarantor and is its legal, valid and binding
obligation, enforceable against the Guarantor in accordance with its terms
except as enforceability may be affected by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity, whether
enforcement is sought in a proceeding in equity or at law, and (iv) the
Guarantor’s payment obligations under this Guaranty rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

7. Guarantor Covenants.

 

51



--------------------------------------------------------------------------------

7.01 GAP. The Guarantor agrees to: (i) take all such action required to ensure
that the outstanding amount of the aggregate Borrowing or Unpaid Sum shall not
exceed the available GAP, including without limitation (a) making capital
contributions to the Borrower, and/or (b) ensuring that, subject to PRC
regulations, the Borrower’s total investment and/or registered capital are
promptly increased and such increased capital is promptly contributed to the
Borrower in full.

For the purpose of the above, “GAP” shall have the meaning given to the
expression “Borrowing Gap” in Section 5.01(l) of the Credit Agreement

7.02 Compliance with Laws and Listing Rules. The Guarantor undertakes to comply
with (i) all requirements of applicable laws or regulations and (ii) all
requirements and requests of applicable government departments, agencies and
regulatory authorities (including applicable stock exchange), except in each
case where any failure to do so would not reasonably be expected to have a
Material Adverse Effect.

8. Continuing Guaranty. This is a continuing guaranty and applies to all
Obligations whenever arising. This Guaranty is irrevocable and will remain in
full force and effect until the payment in full of the Obligations and all
amounts payable hereunder and the termination of all of the agreements relating
to the Obligations.

9. Waivers, Amendments. No waiver of any provision of this Guaranty will be
effective unless the same is in writing and signed by the Majority Lenders, and
then such waiver will be effective only in the specific instance and for the
specific purpose for which given. This Guaranty may not be amended except by a
writing signed by the Guarantor and the Agent.

10. Addresses. All notices and other communications provided for hereunder will
be written in English, and sent by international courier, or electronically
delivered, if to the Guarantor, at its address at One Riverfront Plaza, Corning,
New York, Attention: Treasurer, with a copy to the Corporate Secretary, and if
to a Financing Party, to the Agent at its address as set forth in the Credit
Agreement or, as to any such party, at such other address as is designated by
such party in a written notice to the other party. All such notices and other
communications will be effective when deposited with an international courier,
or delivered electronically, respectively.

11. Judgment. If the Finance Parties receive an amount hereunder or a judgment
or order in respect of any such amount in a currency other than the Relevant
Currency (the “non-Relevant Currency”) the Guarantor will pay to the Agent on
behalf of the Finance Parties on demand any exchange costs and taxes payable by
the Agent in connection with the conversion of such amount into the Relevant
Currency and, if the amount of the Relevant Currency which can be purchased with
such non-Relevant Currency by the Agent on its receipt at the market rate in the
usual course of its business, is less than the sum originally due to the Finance
Parties in the Relevant Currency, the Guarantor agrees, as a separate obligation
to pay an amount to the Agent on behalf of the Finance Parties in the Relevant
Currency equal to the shortfall. In the event the amount

 

52



--------------------------------------------------------------------------------

of the Relevant Currency which can be so purchased by the Agent exceeds the
aggregate of the exchange costs and taxes payable by the Agent in connection
with the conversion and the sum originally due to the Finance Parties in the
Relevant Currency, the Agent will remit the excess to the Guarantor.

12. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties to this Guaranty
hereby irrevocably agree that any legal suit or proceeding arising with respect
to or arising out of or in connection with this Guaranty shall be brought before
the United States District Court for the Southern District of New York, sitting
in New York, New York, who shall have exclusive jurisdiction over any such legal
suit or proceeding.

13. Waiver of Jury Trial. Each of the Guarantor, the Borrower and each Finance
Party hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Guaranty or the actions of the Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.

14. Counterparts. This Guaranty may be executed in any number of counterparts
and all of such counterparts shall together constitute one and the same
instrument.

15. Unconditional. The Guarantor’s liability under this Guaranty shall be
unconditional irrespective of (i) any illegality or lack of validity or
enforceability of any Obligation or this Guaranty, (ii) any amendment or waiver
or consent to departure from the terms of any Obligation, including any
extension of the time or change of the manner or place of payment, (iii) any
exchange, release, or non-perfection of any collateral securing payment of any
Obligation, (iv) any change in the corporate existence, structure or ownership
of the Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation, (v) the existence of any claim, set-off or other
rights that the Finance Parties may have at any time against the Borrower, the
Guarantor, or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim, (vi) any statute of
limitation, (vii) any act of any governmental authority or person or entity
acting or purporting to act under governmental authority, (viii) any law or
regulation of any jurisdiction or any other event affecting any term of an
Obligation, and (ix) any other circumstance that might otherwise constitute a
defense to, or a legal or equitable discharge of, the Borrower or the Guarantor,
it being the intent of this paragraph that the Guarantor’s obligations hereunder
shall be absolute and unconditional under any and all circumstances (and any
defenses arising from the foregoing are hereby irrevocably waived by the
Guarantor). No transfer or assignment made by any Lender pursuant to
Section 8.07 of the Credit Agreement will affect the Guarantor’s obligations to
make payments under this Guaranty.

 

53



--------------------------------------------------------------------------------

16. Information Disclosure. The Guarantor agrees that Section 8.08 of the Credit
Agreement is also applicable to disclosure of relevant information of Guarantor
and this Guaranty.

17. Binding Effect. This Guaranty shall be binding on Guarantor and its
successors and assigns. Guarantor shall not transfer any of its obligations
under this Guaranty without the prior written consent of the Agent (on the
instructions of all Lenders), and any purported transfer without that consent
shall be void. If the Agent resigns in accordance with Section 7.06 of the
Credit Agreement, the Agent may transfer its rights and obligations under this
Guaranty to a successor Agent appointed pursuant to Section 7.06 of the Credit
Agreement without the prior written consent of the Guarantor. This Guaranty
shall inure to the benefit of the Agent and its successors and assigns.

18. Second Guaranty. This Guaranty shall automatically expire on the date that
the Facility Agent has received the Second Guaranty issued by the Guarantor in
favor of the Facility Agent for and on behalf of the Finance Parties, which
shall be in the same form and substance as set out in Second Part, Schedule 5 to
the Credit Agreement.

 

    Corning Incorporated     By:           Name:         Title:  

 

54



--------------------------------------------------------------------------------

Second Part

Form of Second Guaranty

GUARANTY, dated as of             , 2011, made by Corning Incorporated, a
corporation organized and existing under the laws of New York (the “Guarantor”),
in favor of the Facility Agent for and on behalf of the Finance Parties (the
“Finance Parties”) as defined in the Credit Agreement dated as of             ,
2011 among (1) Corning Display Technologies (China) Co., Ltd. as borrower (the
“Borrower”), (2) the Initial Lenders, (3) Bank of China Limited, Bank of
Tokyo-Mitsubishi UFJ (China), Ltd. and Standard Chartered Bank (China) Limited
as mandated lead arrangers and bookrunners, (4) Citibank (China) Co., Limited as
arranger, and (5) Standard Chartered Bank (China) Limited, Beijing Branch as
facility agent (the “Credit Agreement”). Terms defined in the Credit Agreement
are used herein as therein defined.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce the Lenders to provide credit to or for the
account of the Borrower, the Guarantor’s wholly owned subsidiary, pursuant to
the terms and conditions of the Credit Agreement, the Guarantor agrees as
follows:

1. Guaranty. This Guaranty shall supersede and replace the First Guaranty dated
as of     , 2011 made by the Guarantor in favour of the Agent for and on behalf
of the Finance Parties. The Guarantor unconditionally, absolutely and
irrevocably guarantees the punctual payment when due, whether upon maturity, by
acceleration or otherwise, of any and all present or future indebtedness of the
Borrower to the Finance Parties pursuant to the terms and conditions of the
Credit Agreement under which the maximum principal loan amount shall not exceed
RMB4,000,000,000 (or its equivalent) (the “Obligations”). If the Borrower fails
to pay-any Obligation in full when due (whether at stated maturity, by
acceleration or otherwise), the Guarantor will promptly pay the same to the
Agent on behalf of the Finance Parties. The Guarantor will also pay to the
Agent’s reasonable expenses (including without limitation, reasonable legal fees
and expenses) incurred by the Agent in enforcing the rights under this Guaranty.
This Guaranty is a guaranty of payment and not merely of collection. This
Guaranty is in lieu of any guaranty, letter of credit, cash collateral or any
similar right that the Finance Parties may have under any other agreement,
whether executed or to be executed, oral or written, between the Finance Parties
on the one hand or the Borrower or the Guarantor on the other hand.

Notwithstanding the foregoing, in any action or proceeding involving any state
corporate law or any state or Federal bankruptcy, insolvency, reorganization,
fraudulent conveyance, or other law affecting the rights of creditors generally,
if the obligations of the Guarantor would otherwise be held or determined to be
void, invalid or unenforceable on account of the amount of its liability
hereunder, then notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by the Guarantor or
any other person, be automatically limited and reduced to the highest amount
which is valid and enforceable as determined in such action or proceeding.

 

55



--------------------------------------------------------------------------------

2. Waiver. The Guarantor waives promptness, diligence, notice of acceptance,
notice of dishonor and any other notice with respect to any Obligation and this
Guaranty and any requirement that the Agent or the other Finance Parties
exercise any right or take any action against the Borrower.

3. Reinstatement. This Guaranty will continue to be effective or be reinstated,
as the case may be, if at any time any payment of any Obligation is rescinded or
must otherwise be returned by the Finance Parties upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, all as though such
payment had not been made.

4. Subrogation. The Guarantor will not assert, enforce or otherwise exercise any
rights which it may acquire by way of subrogation under this Guaranty, by any
payment made hereunder or otherwise, until payment in full of the Obligations
and the termination of any and all agreements under which the Lenders are
committed to provide extensions of credit pursuant to the terms and conditions
of the Credit Agreement.

5. Place and Currency of Payment. The Guarantor hereby guarantees that the
Obligations will be paid to the Agent on behalf of the Finance Parties without
set-off or counterclaim. All payments under this Guaranty shall be made to the
Agent to its account at such office or bank as it may notify to the Guarantor
for this purpose. Except as set forth in Section 11 hereof, payments under this
Guaranty shall be made for value on the due date in the currency in which the
relevant Obligations are denominated on their due date (the “Relevant
Currency”).

6. Representations and Warranties. The Guarantor represents and warrants that:
(i) the execution, delivery and performance by the Guarantor of this Guaranty
are within its corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (x) its charter or by-laws or (y) any
law or any contractual restriction binding on or affecting the Guarantor or any
entity that controls it, (ii) no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
or any other third party is required for the due execution, delivery and
performance by the Guarantor of this Guaranty, (iii) this Guaranty has been duly
executed and delivered by the Guarantor and is its legal, valid and binding
obligation, enforceable against the Guarantor in accordance with its terms
except as enforceability may be affected by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity, whether
enforcement is sought in a proceeding in equity or at law, and (iv) the
Guarantor’s payment obligations under this Guaranty rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

7. Guarantor Covenants.

7.01 GAP. The Guarantor agrees to: (i) take all such action required to ensure
that the outstanding amount of the aggregate Borrowing or Unpaid Sum shall not
exceed

 

56



--------------------------------------------------------------------------------

the available GAP, including without limitation (a) making capital contributions
to the Borrower, and/or (b) ensuring that, subject to PRC regulations, the
Borrower’s total investment and/or registered capital are promptly increased and
such increased capital is promptly contributed to the Borrower in full.

For the purpose of the above, “GAP” shall have the meaning given to the
expression “Borrowing Gap” in Section 5.01(l) of the Credit Agreement

7.02 Compliance with Laws and Listing Rules. The Guarantor undertakes to comply
with (i) all requirements of applicable laws or regulations and (ii) all
requirements and requests of applicable government departments, agencies and
regulatory authorities (including applicable stock exchange) , except in each
case where any failure to do so would not reasonably be expected to have a
Material Adverse Effect.

8. Continuing Guaranty. This is a continuing guaranty and applies to all
Obligations whenever arising. This Guaranty is irrevocable and will remain in
full force and effect until the payment in full of the Obligations and all
amounts payable hereunder and the termination of all of the agreements relating
to the Obligations.

9. Waivers, Amendments. No waiver of any provision of this Guaranty will be
effective unless the same is in writing and signed by the Majority Lenders, and
then such waiver will be effective only in the specific instance and for the
specific purpose for which given. This Guaranty may not be amended except by a
writing signed by the Guarantor and the Agent.

10. Addresses. All notices and other communications provided for hereunder will
be written in English, and sent by international courier, or electronically
delivered, if to the Guarantor, at its address at One Riverfront Plaza, Corning,
New York, Attention: Treasurer, with a copy to the Corporate Secretary, and if
to a Financing Party, to the Agent at its address as set forth in the Credit
Agreement or, as to any such party, at such other address as is designated by
such party in a written notice to the other party. All such notices and other
communications will be effective when deposited with an international courier,
or delivered electronically, respectively.

11. Judgment. If the Finance Parties receive an amount hereunder or a judgment
or order in respect of any such amount in a currency other than the Relevant
Currency (the “non-Relevant Currency”) the Guarantor will pay to the Agent on
behalf of the Finance Parties on demand any exchange costs and taxes payable by
the Agent in connection with the conversion of such amount into the Relevant
Currency and, if the amount of the Relevant Currency which can be purchased with
such non-Relevant Currency by the Agent on its receipt at the market rate in the
usual course of its business, is less than the sum originally due to the Finance
Parties in the Relevant Currency, the Guarantor agrees, as a separate obligation
to pay an amount to the Agent on behalf of the Finance Parties in the Relevant
Currency equal to the shortfall. In the event the amount of the Relevant
Currency which can be so purchased by the Agent exceeds the aggregate of the
exchange costs and taxes payable by the Agent in connection with the conversion

 

57



--------------------------------------------------------------------------------

and the sum originally due to the Finance Parties in the Relevant Currency, the
Agent will remit the excess to the Guarantor.

12. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties to this Guaranty
hereby irrevocably agree that any legal suit or proceeding arising with respect
to or arising out of or in connection with this Guaranty shall be brought before
the United States District Court for the Southern District of New York, sitting
in New York, New York, who shall have exclusive jurisdiction over any such legal
suit or proceeding.

13. Waiver of Jury Trial. Each of the Guarantor, the Borrower and each Finance
Party hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Guaranty or the actions of the Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.

14. Counterparts. This Guaranty may be executed in any number of counterparts
and all of such counterparts shall together constitute one and the same
instrument.

15. Unconditional. The Guarantor’s liability under this Guaranty shall be
unconditional irrespective of (i) any illegality or lack of validity or
enforceability of any Obligation or this Guaranty, (ii) any amendment or waiver
or consent to departure from the terms of any Obligation, including any
extension of the time or change of the manner or place of payment, (iii) any
exchange, release, or non-perfection of any collateral securing payment of any
Obligation, (iv) any change in the corporate existence, structure or ownership
of the Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation, (v) the existence of any claim, set-off or other
rights that the Finance Parties may have at any time against the Borrower, the
Guarantor, or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim, (vi) any statute of
limitation, (vii) any act of any governmental authority or person or entity
acting or purporting to act under governmental authority, (viii) any law or
regulation of any jurisdiction or any other event affecting any term of an
Obligation, and (ix) any other circumstance that might otherwise constitute a
defense to, or a legal or equitable discharge of, the Borrower or the Guarantor,
it being the intent of this paragraph that the Guarantor’s obligations hereunder
shall be absolute and unconditional under any and all circumstances (and any
defenses arising from the foregoing are hereby irrevocably waived by the
Guarantor). No transfer or assignment made by any Lender pursuant to
Section 8.07 of the Credit Agreement will affect the Guarantor’s obligations to
make payments under this Guaranty.

16. Information Disclosure. The Guarantor agrees that Section 8.08 of the Credit
Agreement is also applicable to disclosure of relevant information of Guarantor
and this Guaranty.

 

58



--------------------------------------------------------------------------------

17. Binding Effect. This Guaranty shall be binding on Guarantor and its
successors and assigns. Guarantor shall not transfer any of its obligations
under this Guaranty without the prior written consent of the Agent (on the
instructions of all Lenders), and any purported transfer without that consent
shall be void. If the Agent resigns in accordance with Section 7.06 of the
Credit Agreement, the Agent may transfer its rights and obligations under this
Guaranty to a successor Agent appointed pursuant to Section 7.06 of the Credit
Agreement without the prior written consent of the Guarantor. This Guaranty
shall inure to the benefit of the Agent and its successors and assigns.

 

    Corning Incorporated     By:           Name:         Title:  

 

59



--------------------------------------------------------------------------------

Schedule 6 Form of Transfer Certificate

 

To:    [            ] as the Agent From:    [The Existing Lender] (the “Existing
Lender”) and [The New/Replacement# Lender] (the “New/Replacement * Lender”)
Dated:       [(Borrower)] – [(Amount)] Credit Agreement dated [            ]
(the “Credit Agreement”)        

 

1. We refer to the Credit Agreement. This is a Transfer Certificate. Terms
defined in the Credit Agreement shall have the same meaning in this Transfer
Certificate.

 

2. We refer to Section 8.07(d):

 

  (a) The Existing Lender and the New/Replacement* Lender agree to the Existing
Lender transferring to the New/Replacement* Lender by novation the Existing
Lender’s Commitment, rights and obligations referred to in the Appendix in
accordance with Section 8.07.

 

  (b) The proposed Transfer Date is [            ].

 

  (c) The Applicable Lending Office and address, fax number and attention
details for notices of the New/Replacement* Lender for the purposes of
Section 8.02 are set out in the Appendix.

 

3. The New/Replacement* Lender expressly acknowledges the limitations on the
Existing Lender’s obligations set out in Section 8.07.

 

4. The New/Replacement* Lender hereby expressly assumes the Existing Lender’s
Commitment (including all the Advances and the Unused Commitment of such
Existing Lender), rights and obligations under the Finance Documents and agrees
to pay, perform and/or discharge the same in accordance with their terms.

 

5. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

6. This Transfer Certificate is governed by the PRC law.

 

 

# To select as appropriate

 

60



--------------------------------------------------------------------------------

THE APPENDIX

Commitment/rights and obligations to be transferred

Transfer Details:

 

Nature:

   [insert description of facility(ies) transferred]

Final Maturity Date:

   [            ]

Participation Transferred

 

Commitment Transferred    Drawn Amount:    [                ] Undrawn Amount:   
[                ] Administration Details: New Lender’s Receiving Account:   
[                ] Process Agent:    [                ] Address:   
[                ] Telephone:    [                ] Facsimile:   
[                ] Telex:    [                ] Attn/Ref:    [                ]
[Existing Lender]   

[New Lender]

By:   

By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [            ].

[Agent]

By:

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CORNING DISPLAY TECHNOLOGIES (CHINA) CO., LTD. (As Borrower) By:   /s/ Li Fang  
Name:   Li Fang   Title:   President

 

Address:    No.22 South Tongji Road, BDA Postcode:    101102 Attention:    Liu
Xiao Hong Telephone:    86 10 67873838 Facsimile:    86 10 67817886 Email:   
Liuhx@corning.com

 

62



--------------------------------------------------------------------------------

BANK OF CHINA LIMITED (As Mandated Lead Arranger and Bookrunner) By:   /s/ Zhou
Weiqing   Name:   Zhou Weiqing   Title:   Deputy General Manager,
Corporate Banking Department

 

Address:    46/F BOC Tower, No. 200 Mid. Yinchen Road, Pudong New District,
Shanghai Postcode:    200120 Attention:    Ms. Zhu Jingwen / Mr. Yang Zhenyu
Telephone:    021-50375271/021-50372063 Facsimile:    021-50372433 Email:   
scarletpolly@163.com/ericyzy1984@126.com

 

63



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI UFJ (CHINA), LTD. (As Mandated Lead Arranger and
Bookrunner) By:   /s/ Obara Masamichi   Name:   Obara Masamichi   Title:  
General Manager, Head of Investment Banking Business, Product & Service
Development Division

 

Address:    20/F, AZIA Center, No. 1233, Lujiazui Ring Road, Pudong New
District, Shanghai Postcode:    200120 Attention:    Hilda Bao LOGO
[g203919g28d23.jpg] , Sandy Zhang LOGO [g203919g92m30.jpg] Telephone:   
021-68881666*2612, 2609 Facsimile:    021-6888-1661,1662 Email:   
hilda_bao_xi_jia@cn.mufg.jp, zhang_lang@cn.mufg.jp

 

64



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK (CHINA) LIMITED (As Mandated Lead Arranger and
Bookrunner) By:   /s/ Eric Chan   Name:   Eric Chan   Title:   Head of Loan
Syndications, NE Asia

 

Address:    25F, Standard Chartered Tower, 201 Century Avenue, Pudong, Shanghai
Postcode:    200120 Attention:    Julia Chou Han Yin Telephone:    021-3851-8876
Facsimile:    021-3896-3767 Email:    Julia-han-yin.Chou@sc.com

 

65



--------------------------------------------------------------------------------

CITIBANK (CHINA) CO. LIMITED

 

(As Arranger)

By:  

/s/ Andrew Padovano

  Name:   Andrew Padovano   Title:   Director, Head, China Global Subsidiaries
Group, Global Banking

 

Address:    34F Citigroup Tower, No. 33 Hua Yuan Shi Qiao Road, Lu Jia Zui
Finance and Trade Zone, Shanghai, P.R.China Postcode:    200120 Attention:   
Chris Xu Telephone:    021-2896 6762 Facsimile:    021-5879 5936 Email:   
chris.xu@citi.com

 

66



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK (CHINA) LIMITED, BEIJING BRANCH

 

(As Agent)

By:   /s/ Patricia Yang   Name:  Patricia Yang   Title:    Head of MNC, North
China

 

Address:    11/F Standard Chartered Tower, Kwan Tong Road 388, Kwun Tong, Hong
Kong Attention:    Anita Ip / Winnie Chan, Loans and Agency Telephone:    + 852
2282 6431 / 2285 6067 Facsimile:    + 852 2810 0180 Email:   
Anita.ip@sc.com/Winnie-wai-man.chan@sc.com

 

67



--------------------------------------------------------------------------------

BANK OF CHINA LIMITED, BEIJING BRANCH

 

(As Initial Lender)

By:   /s/ Shao Ying   Name: Shao Ying   Title: Senior Customer Manager

 

Address:    No.3 Rongjing East Street, BDA, Beijing Postcode:    100176
Attention:    Ni Jia Telephone:    010-67825943 Facsimile:    010-67825931
Email:    amy_55800@msn.com

 

68



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI UFJ (CHINA), LTD., BEIJING BRANCH

 

(As Initial Lender)

By:   /s/ Kumata Tomoaki   Name: Kumata Tomoaki   Title: General Manager,
Beijing Branch

 

Address:    2/F, Beijing Fortune Building, No.5 Dong San Huan Bei-Lu, Chaoyang
District Beijing Postcode:    100004 Attention:    Wen Tianynag LOGO
[g203919g78o95.jpg] Telephone:    010-65908888*313 Facsimile:    010-65908886
Email:    wen_tianyang@cn.mufg.jp

 

69



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK (CHINA) LIMITED, BEIJING BRANCH

 

(As Initial Lender)

By:   /s/ Patricia Yang   Name: Patricia Yang   Title: Head of MNC, North China

 

Address:    11F, Standard Chartered Tower, World Finance Centre, No.1 East 3rd
Ring Mid Road, Chaoyang Beijing Postcode:    100020 Attention:    Amy Zhu /
Roger Lu Telephone:    010 5918 8172/021 3896 3308 Facsimile:    010 5918 2065
Email:    Amy.zhu@sc.com/Rodger.Lu@sc.com

 

70



--------------------------------------------------------------------------------

CITIBANK (CHINA) CO. LIMITED, BEIJING BRANCH

 

(As Initial Lender)

By:   /s/ Andrew Padovano   Name:  Andrew Padovano   Title:    GSG China Head

 

Address:    Floor 17, Excel Center No. 6 Wudinghou Street, Xi Cheng District,
Beijing, China Postcode:    100033 Attention:    Jeff Zeng / Linda Shi / An Na /
Chengcheng Qiu Telephone:    010-5937 6365 / 010-5937 6138 / 010-5937 6200 /
010-5937 6238 Facsimile:    010-5937 6123 / 010-5937 6123 Email:   
Jiefu.zeng@citi.com     /     xiaolin.shi@citi.com     /     na.an@citi.com
    /     chengcheng.qiu@citi.com

 

71